EXHIBIT 10.38


SECURITIES PURCHASE AGREEMENT


by and among
MIMEDX GROUP, INC.,
FALCON FUND 2 HOLDING COMPANY, L.P.
and
THE OTHER INVESTORS SET FORTH ON SCHEDULE 1 HERETO


Dated as of June 30, 2020











--------------------------------------------------------------------------------


TABLE OF CONTENTS




Article I
DEFINITIONS    1

Section 1.1
Definitions    1

Section 1.2
Construction    14

Article II
PURCHASE AND SALE    15

Section 2.1
Purchase and Sale at the Closing    15

Section 2.2
Closing    15

Article III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY    16

Section 3.1
Organization    16

Section 3.2
Power and Authority, Execution and Delivery    17

Section 3.3
Enforceability    17

Section 3.4
No Violation    17

Section 3.5
Consents and Approvals    18

Section 3.6
SEC Filings    18

Section 3.7
Absence of Certain Changes    19

Section 3.8
Investment Company Act    19

Section 3.9
Litigation    19

Section 3.10
Capitalization    19

Section 3.11
Status of Securities    21

Section 3.12
Tax Returns and Payments    21

Section 3.13
Labor and Employment Matters    21

Section 3.14
Compliance with ERISA    23

Section 3.15
Intellectual Property; Licenses; System and Data, etc    23

Section 3.16
Ownership of Properties; Title; Real Property; Leases    26

Section 3.17
Environmental Matters    26

Section 3.18
Insurance    27

Section 3.19
Compliance with Laws    27

Section 3.20
Indebtedness    28

Section 3.21
No Brokers    28

Section 3.22
Economic Sanctions/OFAC    28

Section 3.23
Foreign Corrupt Practices Act    28

Section 3.24
Money Laundering    29

Section 3.25
Health Care and FDA Regulatory Matters    29

Section 3.26
Sale of Securities    31

Section 3.27
Authorized Shares    31

Section 3.28
No Other Representations or Warranties    32

Section 3.29
No Other Purchaser Representations or Warranties    32

Article IV
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS    32

Section 4.1
Organization    33

Section 4.2
Power and Authority, Execution and Delivery    33

Section 4.3
Enforceability    33



-i-





--------------------------------------------------------------------------------

TABLE OF CONTENTS


Section 4.4
No Violation    33

Section 4.5
Consents and Approvals    33

Section 4.6
Financing    34

Section 4.7
Ownership of Company Stock    34

Section 4.8
Brokers and Other Advisors    34

Section 4.9
Non-Reliance on Company Estimates, Projections, Forecasts, Forward-Looking
Statements and Business Plans    34

Section 4.10
Purchase for Investment    34

Section 4.11
No Other Company Representations or Warranties    35

Section 4.12
Resignation of Preferred Directors    36

Section 4.13
No Other Agreements    36

Article V
ADDITIONAL COVENANTS    36

Section 5.1
Public Disclosure    36

Section 5.2
Confidentiality    36

Section 5.3
Standstill    37

Section 5.4
Transfer Restrictions    39

Section 5.5
Legend    40

Section 5.6
Investor Directors    41

Section 5.7
Tax Matters    44

Section 5.8
Pre-emptive Rights    46

Section 5.9
Relisting of Shares    48

Section 5.10
Listing of Shares    48

Section 5.11
Foreign Corrupt Practices Act Policies    48

Article VI
GENERAL PROVISIONS    48

Section 6.1
Notices    48

Section 6.2
Assignment; Third Party Beneficiaries    50

Section 6.3
Prior Negotiations; Entire Agreement    50

Section 6.4
Governing Law; Venue    51

Section 6.5
Counterparts    51

Section 6.6
Waivers and Amendments; Rights Cumulative; Consent    51

Section 6.7
Headings    51

Section 6.8
Specific Performance    51

Section 6.9
WAIVER OF JURY TRIAL    52

Section 6.10
Severability    52

Section 6.11
Expenses    52

Section 6.12
Limitations Regarding the Representations and Warranties    52

Section 6.13
Rights and Remedies under the New Credit Agreement    53

Section 6.14
Acknowledgement    53









-ii-





--------------------------------------------------------------------------------






SECURITIES PURCHASE AGREEMENT
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of June 30, 2020
is made by and between MiMedx Group, Inc., a Florida corporation (the
“Company”), Falcon Fund 2 Holding Company, L.P., a Delaware limited partnership
(the “EW Investor”) and the other investors whose names are set forth on
Schedule 1 hereto (each a “Hayfin Investor”, collectively the “Hayfin
Investors”, and together with EW Investor, the “Investors”). The Company and
each of the Investors are referred to herein, individually, as a “Party,” and,
collectively, as the “Parties.” Capitalized terms that are used but not
otherwise defined in this Agreement shall have the meanings given to them in
Section 1.1 hereof.
RECITALS
WHEREAS, pursuant to the terms and conditions contained in this Agreement, (a)
the Company desires to issue and sell, and each Investor desires to purchase and
acquire from the Company, at the Closing, that aggregate number of shares of the
Company’s Series B Convertible Preferred Stock, with a par value of $0.001 per
share and having the designation, preferences, voting powers, restrictions,
limitations as to dividends, qualifications and terms and conditions, as
specified in the Preferred Stock Amendment (as defined below) set forth opposite
such Investor’s name in the column headed “Private Placement Shares” on Section
(a) or Section (b) (as applicable) of Schedule 1, with each such Investor making
such purchase severally and not jointly.
WHEREAS, on or about the date hereof, the Company, as borrower, will enter into
a loan agreement with the Initial Term Loan Lenders (as defined therein) and an
aggregate commitment amount of up to $75,000,000 with the lenders thereto and
Hayfin Services LLP, as administrative agent and collateral agent (the “New
Credit Agreement”).
NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, the Company and each
Investor hereby agree as follows:





--------------------------------------------------------------------------------






Article I

DEFINITIONS

Section 1.1    Definitions.
(a)    Except as otherwise expressly provided in this Agreement, whenever used
in this Agreement, the following terms shall have the respective meanings
specified below:
“10% Holder” means, with respect to the EW Investor, that since the Closing, the
EW Investor and its Affiliates have at all times beneficially owned at least 10%
of the total number of outstanding shares of Common Stock (calculated on a
Fully-Diluted Basis).
“5% Holder” means, with respect to the EW Investor, that since the Closing, the
EW Investor and its Affiliates have at all times beneficially owned at least 5%
of the total number of outstanding shares of Common Stock (calculated on a
Fully-Diluted Basis) but the EW Investor and its Affiliates beneficially own
less than 10% of the total number of outstanding shares of Common Stock
(calculated on a Fully-Diluted Basis).
“Action” means any action, cause of action, claim, complaint, charge, suit,
demand, inquiry, investigation, indictment, litigation, hearing, mediation,
arbitration or other proceeding, whether civil, criminal, administrative,
judicial or investigative, formal or informal, whether at Law or in equity and
whether private or public, including by or before any Governmental Entity.
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls or is Controlled by or is under common Control with such
Person, and in the case of an investment fund, vehicle or similar entity, any
other investment fund, vehicle or similar entity that Controls or is Controlled
by or under common Control with such investment fund, vehicle or similar entity;
provided, that no Excluded Hayfin Entities shall be deemed to be Affiliates of
the Hayfin Investors. “Affiliated” has a correlative meaning.
“Aggregate Hayfin Purchase Price” means $10,000,000.
“Articles of Incorporation” means the Amended Articles of Incorporation of the
Company, as amended, as in effect on the date hereof.
“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§
101-1532, as it may be amended from time to time.
Any Person shall be deemed to “beneficially own”, to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act; provided that any Person shall be deemed to beneficially own any
securities that such Person has the right to acquire, whether or not such right
is exercisable within sixty (60) days or thereafter (including assuming
conversion of all Series B Preferred Stock, if any, owned by such Person to
Common Stock).
“Board” means the board of directors of the Company.
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by Law or other
governmental action to close.
“Bylaws” means the Amended and Restated Bylaws of the Company, as amended as of
October 3, 2018, and as may be further amended from time to time.
“Chapter 11” means Chapter 11 of the Bankruptcy Code.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Stock” means the common stock, par value $0.001 per share, of the
Company.
“Company Charter Documents” means the Articles of Incorporation and Bylaws of
the Company, each as amended to the date of this Agreement, and shall include
the Preferred Stock Amendment when filed with and accepted for record by the
Office of the Department of State of the State of Florida.
“Company Data” means Confidential Data held by the Company or held by any third
party in connection with the provision of services to and/or further to an
agreement with the Company.
“Company RSU Award” means an award of restricted stock units corresponding to
shares of Common Stock.
“Company Stock Option” means an option to purchase shares of Common Stock.
“Company Stock Plans” means the stock-based compensation plans of the Company
and its Subsidiaries.
“Competitor” means any Person that in the good faith judgment of the Board is a
competitor of the Company, or any Affiliate or successor thereof, including any
entity that acquires a controlling interest in a competitor.
“Confidential Data” means (i) proprietary or confidential Data, including
Personal Information, of the Company and (ii) proprietary or confidential Data,
including Personal Information, of any third party that has been entrusted to
the Company.
“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or agency or otherwise. “Controlled” has a correlative meaning.
“Credit Agreement” means that certain loan agreement, dated as of June 10, 2019,
by and among the Company, Blue Torch Finance LLC and others.
“Data” means data and information of any kind (including images, software code,
and other works, files, or data elements), in electronic or tangible form.
“Data” also includes any data and information in oral form if so indicated or if
suggested by the context in which the term is used.
“Employee Benefit Plan” means any employee benefit plan, as defined in
Section 3(3) of ERISA, which is sponsored, maintained, contributed to by (or to
which there is an obligation to contribute of) the Company or any of its ERISA
Affiliates or under which the Company or any ERISA Affiliate has or could
reasonably be expected to have present or future liability.
“Environmental Claims” means any and all actions (including administrative,
regulatory and judicial actions), suits, demands, demand letters, claims, Liens,
notices of noncompliance or violation, requests for information, warning
letters, notices of deficiencies, notices of investigations (other than internal
reports prepared by the Company) arising under Environmental Law or related to
any alleged violation of or non-compliance with any Environmental Law or any
permit issued, or any approval given, under any Environmental Law, including (i)
any actual or threatened claims or assertions of liability by any Governmental
Entities for enforcement, cleanup, removal, response, fines, penalties, remedial
or other actions or damages pursuant to any applicable Environmental Law and
(ii) any claims or assertions of liability by any third party seeking damages,
contribution, indemnification, cost recovery, fines, penalties, compensation or
injunctive relief resulting from the release or threatened release of Hazardous
Materials or arising from any alleged violation of Environmental Law.
“Environmental Law” means any applicable federal, state, foreign, local or
municipal statute, Law (including the common law), rule, regulation, order,
ordinance, code, decree, or other legally binding written requirement of any
Governmental Entity now or hereafter in effect, in each case as amended, and any
legally binding judicial interpretation thereof, including any legally binding
judicial or administrative order, consent decree or Judgment, relating to or
imposing liability or standards of conduct concerning protection of the
environment or natural resources, or the protection of human health or safety
(from exposure to Hazardous Materials), or occupational health and safety (from
exposure to Hazardous Materials).
“Equity-Linked Securities” means any rights, options, warrants or other
securities entitling the holder thereof to purchase or otherwise acquire
(whether immediately, during specified times, upon the satisfaction of any
conditions, by conversion, exchange, exercise or otherwise) any shares of Common
Stock or any rights, options, warrants or other securities exercisable for,
convertible into or exchangeable for such rights, options, warrants or other
securities.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) that,
together with the Company, is, or at any relevant time was, treated as a “single
employer” within the meaning of Section 4001(b) of ERISA or Section 414(b), (c),
(m) or (o) of the Code.
“ERISA Event” means any of the following: (i) a Reportable Event with respect to
any Employee Benefit Plan; (ii) any Employee Benefit Plan is insolvent or in
endangered or critical status within the meaning of Section 432 of the Code or
Section 4241 or 4245 of ERISA or notice of any such insolvency has been given to
any of the Company or any of its ERISA Affiliates; (iii) any Employee Benefit
Plan is in “at risk” status (as defined in Section 430 of the Code or Section
303 of ERISA); (iv) any Employee Benefit Plan (other than a Multiemployer Plan)
has failed to satisfy the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA (whether or not waived in accordance with Section 412(c) of
the Code or Section 302(c) of ERISA), or any of the Company or its Affiliates
have applied for or received a waiver of the minimum funding standard or an
extension of any amortization period within the meaning of Section 412 of the
Code or Section 302, 303 or 304 of ERISA with respect to any Employee Benefit
Plan; (v) the Company or any of its ERISA Affiliates fails to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Employee Benefit Plan or to make any required contribution to a Multiemployer
Plan when due; (vi) the Company or any of its ERISA Affiliates incurs (or is
reasonably expected to incur) any liability to or on account of an Employee
Benefit Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 436(f), 4971, 4975 or 4980 of the
Code or is notified in writing that it will incur any liability under any of the
foregoing Sections with respect to any Employee Benefit Plan; (vii) any
proceeding is instituted (or is reasonably likely to be instituted) to terminate
any Employee Benefit Plan or to appoint a trustee to administer any Employee
Benefit Plan, or any written notice of any such proceeding is given to any of
the Company or any of its ERISA Affiliates; (viii) the imposition on account of
any Employee Benefit Plan of any Lien under the Code or ERISA on the assets of
the Company or any of its ERISA Affiliates or notification to the Company or any
of its ERISA Affiliates that such a Lien will be imposed on the assets of the
Company or any of its ERISA Affiliates; (ix) the occurrence of an event,
circumstance, transaction, or failure that results in liability to the Company
or any of its ERISA Affiliates under Title I of ERISA or a Tax under any of
Sections 4971 through 5000 of the Code; or (x) the complete or partial
withdrawal of the Company or any of its ERISA Affiliates from a Multiemployer
Plan that results in or is reasonably expect to result in the imposition of
Withdrawal Liability or insolvency under Title IV of ERISA of any Multiemployer
Plan.
“EW Investor Parties” means the EW Investor and each Permitted Transferee of the
EW Investor to whom any EW Investor Private Placement Shares are Transferred
pursuant to Section 5.4(b)(i).
“EW Investor Private Placement Shares” means the number of shares of Series B
Preferred Stock set forth opposite the EW Investor’s name in the column headed
“Private Placement Shares” on Section (a) or Section (b) (as applicable) of
Schedule 1 hereto.
“EW Investor Purchase Price” means the purchase price paid by the EW Investor
for the EW Investor Private Placement Shares, as set forth opposite the EW
Investor’s name in the column headed “Purchase Price” on Section (a) or Section
(b) (as applicable) of Schedule 1 hereto.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Hayfin Entities” means (i) the Persons set forth on Confidential
Schedule 2 hereto, and (ii) portfolio companies of Hayfin Capital Management LLP
in respect of which Hayfin Capital Management LLP and its Affiliates do not own
or control 50% or more of the voting equity interests or otherwise have the
ability to elect or appoint a majority of the board of directors, the general
partner or managing member of such portfolio company.
“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as reasonably determined in
good faith by a majority of the Board (excluding any Investor Director or
Preferred Director), or an authorized committee thereof.
“FDA” means the United States Food and Drug Administration.
“FINRA” means Financial Industry Regulatory Authority, Inc.
“Fraud” means common law fraud in the making of the representations and
warranties under this Agreement under the Laws of the State of Delaware;
provided, however, that the term “Fraud” does not include the doctrine of
constructive or equitable fraud.
“Fully-Diluted Basis” means treating for this purpose as outstanding all shares
of Common Stock issuable upon exercise, conversion or exchange of all
Equity-Linked Securities (including the Series B Preferred Stock) outstanding as
of the relevant date of the calculation.
“Fundamental Change Event” means (a) the Company has after the date of this
Agreement entered into a definitive written agreement providing for (i) any
acquisition of a majority of the voting securities of the Company by any Person
or group, (ii) any acquisition of a majority of the consolidated assets of the
Company and its Subsidiaries by any Person or group, or (iii) any tender or
exchange offer, merger or other business combination or any recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction
(provided that, in the case of any transaction covered by the foregoing clause
(iii), immediately following such transaction, any Person (or the direct or
indirect shareholders of such Person) will beneficially own a majority of the
outstanding voting power of the Company or the surviving parent entity in such
transaction); (b) the Company has approved the consummation of, entered into an
agreement providing for, or publicly announced an intent to enter into an
agreement providing for, any liquidation or dissolution of the Company, or (c)
the Company has commenced a voluntary case under the federal bankruptcy laws,
made or approved a general assignment for the benefit of creditors or consents
to the appointment of, or the taking of possession by, a receiver, liquidator or
trustee of itself or all or substantially all of its assets.
“GAAP” means generally accepted accounting principles in the United States,
consistently applied.
“Governmental Entity” means any federal, state, or local governmental agency,
board, commission, department, court or tribunal; or any regulatory agency,
bureau, commission, or authority.
“Hayfin Investor Parties” means, with respect to each Hayfin Investor, such
Hayfin Investor and each Permitted Transferee of Hayfin Investor to whom any
Hayfin Private Placement Shares are Transferred pursuant to Section 5.4(b)(i).
“Hayfin Investor Private Placement Shares” means, with respect to each Hayfin
Investor, the number of shares of Series B Preferred Stock set forth opposite
such Hayfin Investor’s name in the column headed “Private Placement Shares” on
Section (a) or Section (b) (as applicable) of Schedule 1 hereto.
“Hayfin Investor Purchase Price” means, with respect to each Hayfin Investor,
the purchase price paid by such Hayfin Investor for the Hayfin Investor Private
Placement Shares, as set forth opposite such Hayfin Investor’s name in the
column headed “Purchase Price” on Section (a) or Section (b) (as applicable) of
Schedule 1 hereto.
“Hazardous Materials” means: (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances,” “hazardous waste,” “hazardous materials,” “extremely hazardous
waste,” “restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants” or “pollutants” under any applicable Environmental Law; (c) any
chemical, waste, material or substance which is regulated under any
Environmental Law: and (d) oil, petroleum, natural gas, natural gas liquids,
synthetic gas, drilling fluids, and other wastes associated with the
exploration, development, or production of crude oil, natural gas, or geothermal
resources, any explosives or any radioactive materials, asbestos in any form,
polychlorinated biphenyls, toxic mold, mycotoxins or microbial matter (naturally
occurring or otherwise), and infectious waste.
“HCT/P’s” means Human Cells, Tissues, and Cellular and Tissue-Based Products, as
each is defined by the FDA.
“Health Care Laws” means all applicable Laws of the United States with respect
to regulatory matters primarily relating to patient healthcare, including,
without limitation, such Laws pertaining to: (i) any federal health care program
(as such term is defined in 42 U.S.C. § 1320a‑7b(f)), including those pertaining
to providers of goods or services that are paid for by any federal health care
program, including the federal Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)),
the Stark Law (42 U.S.C. § 1395nn), the civil False Claims Act (31 U.S.C. § 3729
et seq.), the administrative False Claims Law (42 U.S.C. § 1320a-7b(a)),
exclusion from participation in federal health care programs (42 U.S.C. §
1320a-7), civil monetary penalties with respect to federal health care programs
(42 U.S.C. § 1320a-7a), Medicare (Title XVIII of the Social Security Act),
Medicaid (Title XIX of the Social Security Act), and the Public Health Service
Act (42 U.S.C. §§ 201 et seq.); (ii) the general federal anti-fraud statute
related to healthcare benefit programs (18 U.S.C. §1347); (iii) the privacy and
security of patient-identifying health care information, including, without
limitation, the Health Insurance Portability and Accountability Act of 1996, as
amended by the Health Information Technology for Economic and Clinical Health
Act of 2009; (iv) the research, testing, production, manufacturing, transfer,
distribution and sale of drugs and medical devices, including, without
limitation, the Federal Food, Drug and Cosmetic Act (21 U.S.C. §§ 301 et seq.)
and its implementing regulations; (v) the hiring of employees or the acquisition
of services or supplies from individuals or entities that have been excluded
from government health care programs; and (vi) permits required to be held by
individuals and entities involved in the manufacture and delivery of health care
items and services, including HCT/P’s, biologics, pharmaceuticals and medical
devices; and with respect to the foregoing, all regulations promulgated
thereunder, and equivalent applicable laws of other applicable Governmental
Entities, and each of clauses (i) through (vi) as may be amended from time to
time.
“Investor Designee” means an individual designated in writing by EW Investor for
election to the Board pursuant to Section 5.6.
“Investor Material Adverse Effect” means any effect, change, event or occurrence
that would reasonably be expected to prevent or materially delay, interfere
with, hinder or impair (i) the consummation by an Investor of the Transaction on
a timely basis or (ii) the compliance by such Investor with its obligations
under this Agreement.
“IP Rights” means any or all of the following and all rights in, arising out of,
or associated therewith (including all applications or rights to apply for any
of the following, and all registrations, renewals, extensions, future
equivalents, and restorations, now or hereafter in force and effect): (a) all
United States, international, and foreign: (i) patents, utility models, and
applications therefor, and all reissues, divisions, re-examinations,
provisionals, continuations and continuations-in-part, and equivalent or similar
rights anywhere in the world in inventions, discoveries, and designs, including
invention disclosures; (ii) all trademarks, trade names, logos, and service
marks, trade dress, and all applications therefor, and all goodwill associated
therewith throughout the world; (iii) all copyrights and tangible works of
expression, and all applications therefor, and all other rights corresponding
thereto (including moral rights), throughout the world; (iv) all trade secrets
and other rights in know-how and confidential or proprietary information; (v)
all rights in Internet domain names, World Wide Web addresses and applications
and registrations therefor, and all related contract rights therein; and (vi)
any other intellectual property rights including similar, corresponding, or
equivalent rights to any of the foregoing in items (i) through (v) above, and
including any such rights in computer software, databases, datasets and Data
(each, “Software”), in each case anywhere in the world.
“IT Systems” means all information technology and computer systems, including
servers, Software, computer firmware, computer hardware, electronic Data
Processing, information, record keeping, website, databases, circuits, networks,
network equipment, interfaces, platforms, peripherals computer systems, and
other computer, communications and telecommunications assets and equipment, and
information contained therein or transmitted thereby, including any cloud or
other outsourced systems used by or for the Company relating to the
transmission, storage, maintenance, organization, presentation, generation,
Processing or analysis of Data and information, whether or not in electronic
format, in each foregoing case, owned by the Company and the Subsidiaries and
necessary to the conduct of the business of the Company and its Subsidiaries.
“Judgment” means any outstanding judgment, order, injunction, ruling, writ or
decree of any Governmental Entity or arbitrator of applicable jurisdiction.
“knowledge” in reference to the Company means the actual knowledge, after due
inquiry of the Persons set forth on Section 1.1 of the Company Disclosure
Letter.
“Law” means any law (statutory or common), statute, regulation, rule, code or
ordinance enacted, adopted, issued or promulgated by any Governmental Entity.
“Lien” means any mortgage, pledge, lien, charge, encumbrance, hypothecation,
assignment, security interest or similar restriction.
“Lookback Date” means January 1, 2019.
“Material Adverse Effect” means any effect, change, event or occurrence that has
or would reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the business, results of operations or financial
condition of the Company and its Subsidiaries, taken as a whole; provided, that
none of the following, and no effect, change, event or occurrence arising out
of, or resulting from, the following, shall constitute or be taken into account
in determining whether a Material Adverse Effect has occurred or would
reasonably be expected to occur: any effect, change, event or occurrence (A)
generally affecting (1) the industries in which the Company and its Subsidiaries
operate or (2) the economy, or credit, financial or capital markets, in the
United States or elsewhere in the world, including changes in interest or
exchange rates, or (B) to the extent arising out of, resulting from or related
to (1) changes or prospective changes in Law or in GAAP or in accounting
standards, or any changes or prospective changes in the interpretation or
enforcement of any of the foregoing, or any changes or prospective changes in
general legal, regulatory or political conditions, (2) the negotiation,
execution or announcement of the Transaction or any of the Transaction Documents
or the consummation of the Transaction, including the impact thereof on
relationships, contractual or otherwise, with customers, suppliers,
distributors, partners, employees or regulators, (3) acts of war (whether or not
declared), sabotage or terrorism, or any escalation or worsening of any such
acts of war (whether or not declared), sabotage or terrorism, (4) volcanoes,
tsunamis, pandemics (including COVID-19), earthquakes, hurricanes, tornados or
other natural disasters, crises or calamities, in each case including the impact
thereof (including through any changes in Law or customer or Governmental Entity
behavior or norms) on liquidity, indebtedness, access to capital (including debt
and equity financing), decreases in demand with respect to the Company’s
products, as well as on relationships, contractual or otherwise, with customers,
suppliers, distributors, partners, employees or regulators, (5) any action taken
by the Company or its Subsidiaries that is contemplated by this Agreement or
with an Investor’s express written consent or at an Investor’s express written
request, (6) any change resulting or arising from the identity of, or any facts
or circumstances relating to, an Investor or any of its Affiliates, (7) any
decline in the market price, or change in trading volume, of the capital stock
of the Company, or (8) any failure to meet any internal, external or public
projections, forecasts, guidance, estimates, milestones, budgets or internal,
external or published financial or operating predictions of revenue, earnings,
cash flow or cash position (it being understood that the exceptions in clauses
(7) and (8) shall not prevent or otherwise affect a determination that the
underlying cause of any such change, decline or failure referred to therein (if
not otherwise falling within any of the exceptions provided by clause (A) and
clauses (B)(1) through (8) hereof) is a Material Adverse Effect); provided
further, however, that any effect, change, event or occurrence referred to in
clause (A), (B)(1) (except to the extent such effect is covered under clause
(B)(4)) or (B)(3) may be taken into account in determining whether there has
been, or would reasonably be expected to be, individually or in the aggregate, a
Material Adverse Effect to the extent such effect, change, event or occurrence
has a disproportionate adverse effect on the business, results of operations or
financial condition of the Company and its Subsidiaries, taken as a whole, as
compared to other similarly situated participants in the industries in which the
Company and its Subsidiaries operate (in which case only the incremental
disproportionate impact or impacts may be taken into account in determining
whether there has been, or would reasonably be expected to be, a Material
Adverse Effect).
“Multiemployer Plan” means any multiemployer plan, as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is an
obligation to contribute of) the Company or any of its ERISA Affiliates, and
each such plan for the six-year period immediately following the latest date on
which the Company or any of its ERISA Affiliates contributed to or had an
obligation to contribute to such plan.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.
“Permitted Lien” means (i) any Lien for Taxes not yet due or delinquent or being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP, (ii) any statutory Lien arising
in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of Law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens securing financing obtained in the ordinary
course of the Company’s operations, including financing with respect to the
acquisition or lease of equipment and financing of insurance premiums, and (v)
Liens incurred in connection with the extension, renewal or refinancing of the
indebtedness secured by Liens of the type described in clause (iv) above.
“Permitted Transferee” means, with respect to any transferor, (i) any Affiliate
of such transferor, so long as it remains such, (ii) any successor entity of
such Person, (iii) with respect to any transferor that is an investment fund,
vehicle or similar entity, any other investment fund, vehicle or similar entity
that is Controlled by or under common Control with such transferor and (iv) any
customary co-investor so long as such transferor or its Affiliates continue to
retain sole Control of the voting and disposition of the Private Placement
Shares so transferred; provided, that, (a) portfolio companies of the EW
Investor or of any of its Affiliates shall not be Permitted Transferees of any
EW Investor Party hereunder, and (b) portfolio companies of the Hayfin Investors
or of any of their respective Affiliates shall not be Permitted Transferees of
any Hayfin Investor Party hereunder.
“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture,
association, trust, Governmental Entity or other entity or organization.
“Personal Information” means, as pertinent to an identified or identifiable
employee, applicant, contractor, individual business contact, website user,
customer, donor, patient, or other natural person: (i) the natural person’s last
name in combination with any one or more of the following items: the natural
person’s street address, telephone number, email address, photograph, driver’s
license number, social security or other national identification number,
passport number, credit card number, biometric identifier, bank information,
account number, or health information, (ii) payment cardholder information, and
(iii) any other Data relating to such identified or identifiable natural person.
“Preferred Stock Amendment” means the Articles of Amendment to the Articles of
Incorporation of the Company to be filed with the Office of the Department of
State of the State of Florida on or about the date hereof, in the form annexed
hereto as Exhibit A.
“Privacy Policy(ies)” means each external policy concerning the privacy,
security, or Processing of Personal Information in the conduct of the Company’s
business.
“Privacy Requirements” means all applicable Laws imposed by a competent
Governmental Entity concerning or related to: (i) the Processing of Personal
Information; the security of Personal Information; the geographic location where
Personal Information is stored or otherwise Processed; and/or (ii) notification
to Data subjects or any Governmental Entity in connection with a Security Breach
involving Personal Information, including the privacy and security of
patient-identifying health care information, including, without limitation, the
Health Insurance Portability and Accountability Act of 1996, as amended by the
Health Information Technology for Economic and Clinical Health Act of 2009, and
all regulations promulgated thereunder, as well as similar U.S. state Laws and
associated regulations.
“Private Placement Shares” means shares of Series B Preferred Stock issued to
the Investors under this Agreement, as set forth opposite such Investor’s name
in the column headed “Private Placement Shares” on Section (a) or Section (b)
(as applicable) of Schedule 1 hereto.
“Processing”, “Process”, or “Processed”, with respect to Data or IT Systems,
means any collection, access, acquisition, storage, use, disposal, disclosure,
destruction, transfer, modification, or any other processing (as defined by any
applicable Privacy Requirement) of such Data or IT Systems.
“Purchase Price” means, with respect to each Investor, the purchase price paid
by such Investor for the Private Placement Shares, as set forth opposite such
Investor’s name in the column headed “Purchase Price” on Section (a) or Section
(b) (as applicable) of Schedule 1 hereto.
A “Qualified Person” means an individual who, (i) qualifies as an “independent
director” under applicable rules of the Securities and Exchange Commission, the
rules of any stock exchange on which securities of the Company are traded and
applicable governance policies of the Company; (ii) satisfies all other criteria
and qualifications for service as a director applicable to all directors of the
Company; (iii) is not a Representative of a Competitor; (iv) has not been
involved in any of the events enumerated under Item 2(d) or (2) of Schedule 13D
under the Exchange Act or Item 401(f) of Regulation S-K under the Securities
Act; (v) is not subject to any Judgment prohibiting service as a director of any
public company; and (vi) is reasonably acceptable to the Board.
“Real Property” means, with respect to any Person, all right, title and interest
of such Person (including, without limitation, any leasehold estate) in and to a
parcel of real property owned, leased or operated by such Person together with,
in each case, all improvements and appurtenant fixtures, equipment, personal
property, easements and other property and rights incidental to the ownership,
lease or operation thereof.
“Registration Rights Agreement” means the registration rights agreement, by and
between the Company and the EW Investor, in the form annexed hereto as Exhibit
B.
“Reportable Event” means an event described in Section 4043(c) of ERISA with
respect to an Employee Benefit Plan, other than an event for which the
requirement to notify the PBGC of such event has been waived.
“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, limited partners, general partners, management
companies, investment managers, shareholders, managers, employees, agents,
investment bankers, attorneys, accountants, advisors and other representatives.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Breach” means the known or reasonably suspected loss, theft, material
unplanned unavailability or alteration, corruption, or unauthorized
modification, use, deletion, or disclosure, of Company Data.
“Series B Preferred Stock” means the Company’s Series B Convertible Preferred
Stock, with a par value of $0.001 per share, having the designation,
preferences, voting powers, restrictions, limitations as to dividends,
qualifications and terms and conditions, as specified in the Preferred Stock
Amendment.
“Standstill Period” means the period of time commencing on the date hereof and
ending on the date that is (a) in the case of the EW Investor, the later of (i)
the third anniversary of the date hereof or (ii) the date that the EW Investor
is no longer a 10% Holder nor a 5% Holder, and (b) in the case of any Hayfin
Investor, the third anniversary of the date hereof.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity as to which such Person (either alone or
through or together with any other subsidiary), (a) owns, directly or
indirectly, more than 50% of the stock or other equity interests, or (b) has the
power to elect a majority of the board of directors or similar governing body.
“Taxes” means all taxes, assessments, duties, levies or other mandatory
governmental charges or other like assessments or charges in the nature of taxes
imposed by or paid to a Governmental Entity, including all federal, state,
local, foreign and other income, franchise, profits, gross receipts, capital
gains, capital stock, transfer, property, sales, use, alternative or add-on
minimum, value-added, occupation, excise, severance, windfall profits, stamp,
payroll, social security, withholding and other taxes, assessments, duties,
levies or other mandatory governmental charges of any kind whatsoever paid to a
Governmental Entity (whether payable directly or by withholding), all estimated
taxes, deficiency assessments, additions to tax, penalties and interest thereon
and shall include any liability for such amounts as a result of being a member
of a combined, consolidated, unitary or affiliated group.
“Tax Return” means any return, report, election, claims for refund, disclosure,
declaration of estimated Taxes and information return or statement, including
any schedule or attachment thereto or any amendment thereof, with respect to
Taxes filed or required to be filed with any Governmental Entity.
“Transaction Documents” means this Agreement, the Preferred Stock Amendment, the
Registration Rights Agreement and all other documents, certificates or
agreements executed in connection with the transactions contemplated by this
Agreement, the Preferred Stock Amendment or the Registration Rights Agreement.
“Transfer” means to voluntarily or involuntarily sell, transfer, assign, pledge,
hypothecate, participate, donate or otherwise encumber or dispose of, directly
or indirectly. “Transfer” used as a noun has a correlative meaning.
“Treasury Regulations” mean the Treasury regulations promulgated under the Code.
“Unfunded Current Liability” of any Employee Benefit Plan means the amount, if
any, by which the value of the accumulated plan benefits under the Employee
Benefit Plan, determined on a plan termination basis in accordance with
actuarial assumptions at such time consistent with those prescribed by the PBGC
for purposes of Section 4044 of ERISA, exceeds the Fair Market Value of all plan
assets allocable to such liabilities under Title IV of ERISA (excluding any
accrued but unpaid contributions).
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
(b)    In addition to the terms defined in Section 1.1(a), the following terms
have the meanings assigned thereto in the Sections set forth below:
Term
Article / Section
Agreement
Preamble
Announcement
Section 5.1
Bankruptcy and Equity Exception
3.3
Capitalization Date
Section 3.10(a)
Closing
Section 2.2(a)
Company
Preamble
Company Disclosure Letter
Article III
Company Intellectual Property
Section 3.15(a)
Company Preferred Stock
Section 3.10(a)
Company Products
Section 3.25(e)
Company Securities
Section 3.10(b)
Competition Laws
Section 3.5
Confidential Information
Section 5.2
Confidentiality Agreement
Section 5.2
Contracts
Section 3.4
Director Indemnitors
Section 5.6(g)
Draft 10-K
Article III
Draft 10-Q
Article III
Draft SEC Documents
Article III
Environmental Permits
Section 3.17(a)
Execution Condition
Section 2.2(d)
Exempt Post-Lockup Transfers
Section 5.4(c)
FCPA
Section 3.23
Filed SEC Documents
Article III
Funding Condition
Section 2.2(d)
Hayfin Condition
Section 2.2(d)
Hayfin Condition Satisfaction Time
Section 2.2(d)
Insurance Policies
Section 3.18
Investors
Preamble
Investor Director
Section 5.6(c)
IRS
Section 2.2(b)
New Credit Agreement
Recitals
Party
Preamble
Permitted Purpose
Section 5.2
Preferred Directors
Section 5.6(a)
Preferred Stock Amendment
Recitals
Private Placement Shares
Recitals
Proposed Securities
Section 5.8(b)(i)
Registered IP
Section 3.15(a)
Regulatory Authority
Section 3.25(c)
Safety Notices
Section 3.25(g)
Sanctions
Section 3.22
Software
Section 1.1
Transaction
Section 2.1
Transfer Tax
Section 5.7(b)
WARN Act
Section 3.13(a)




Section 1.2    Construction. In this Agreement, unless the context otherwise
requires:
(a)    references to Articles, Sections, Exhibits and Schedules are references
to the articles and sections or subsections of, and the exhibits and schedules
attached to, this Agreement;
(b)    references in this Agreement to “writing” or comparable expressions
include a reference to a written document transmitted by means of electronic
mail in portable document format (.pdf), facsimile transmission or comparable
means of communication;
(c)    words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter
gender and vice versa;
(d)    the words “hereof,” “herein,” “hereto” and “hereunder,” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole, including all Exhibits and Schedules attached to this Agreement, and not
to any provision of this Agreement;
(e)    the term “this Agreement” shall be construed as a reference to this
Agreement as the same may have been, or may from time to time be, amended,
modified, varied, novated or supplemented;
(f)    “include,” “includes” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words;
(g)    references to “day” or “days” are to calendar days;
(h)    references to “the date hereof” means the date of this Agreement;
(i)    unless otherwise specified, references to a statute means such statute as
amended from time to time and includes any successor legislation thereto and any
rules or regulations promulgated thereunder in effect from time to time; and
(j)    references to “dollars” or “$” refer to currency of the United States of
America, unless otherwise expressly provided.

ARTICLE II    

PURCHASE AND SALE

Section 2.1    Purchase and Sale at the Closing. On the terms and conditions of
this Agreement, at the Closing each Investor shall purchase and acquire from the
Company, and the Company shall issue, sell and deliver to such Investor the
number of shares of Series B Preferred Stock set forth opposite its name in the
column headed “Private Placement Shares” on Section (a) or Section (b) (as
applicable) of Schedule 1 hereto. The purchase and sale of the shares of Series
B Preferred Stock by the Investors are several as among the Investors, and not
joint, but for purposes of this Agreement shall collectively be referred to as
the “Transaction”. The Company shall use the proceeds of the Transaction to pay
off all amounts outstanding under the Credit Agreement promptly after Closing
and for other corporate purposes.

Section 2.2    Closing.
(a)    The closing of the Transaction (the “Closing”) shall occur upon delivery
by the Company to the Investors of a copy of the acceptance for record of the
Preferred Stock Amendment from the Office of the Department of State of the
State of Florida, or such other date as mutually agreed upon by the Company and
the Investors, by electronic exchange of documents and signatures which shall be
deemed to have occurred at the offices of Sidley Austin LLP, 787 Seventh Avenue,
New York, New York 10019.
(b)    At the Closing:
(i)    subject to each Investor’s compliance with Section 2.2(b)(ii), the
Company shall deliver to each Investor: (A) the applicable Private Placement
Shares purchased by such Investor pursuant to Section 2.1 free and clear of all
Liens, except restrictions on Transfer imposed by the Company Charter Documents,
the Securities Act, this Agreement and any applicable securities Laws and record
such Investor as the owner of such Private Placement Shares on the books and
records of the Company, with stock certificates to follow promptly following the
Closing, (B) evidence that the Preferred Stock Amendment has been filed by the
Company with, and accepted by, the Office of the Department of State of the
State of Florida, (C) a certificate signed by a duly authorized officer of the
Company, in the form attached hereto as Exhibit C with respect to the (1)
Company’s organizational document in effect as of the Closing, (2) the
resolutions of the Board authorizing the execution delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby and
(3) the incumbency of officers authorized to execute this Agreement or any
Transaction Document to which the Company is to be a party; and (D) the
Transaction Documents to which it is a party, duly executed by the Company; and
(ii)    each Investor shall: (A) subject to compliance by the Company with
Section 2.2(b)(i)(B), (C) and (D), deliver and pay the Purchase Price by wire
transfer of immediately available funds in U.S. dollars into the bank account
designated by the Company in writing, (B) deliver to the Company the Transaction
Documents to which it is a party, duly executed by the Investor, and (C) deliver
to the Company a duly executed, valid, accurate and properly completed Internal
Revenue Service (“IRS”) Form W‑9 from the Investor certifying that such Investor
is a U.S. Person, or appropriate IRS Form W-8 from the Investor, as applicable.
(c)    It shall be a condition to the obligations of the Investors to consummate
the Closing (which condition is for the benefit of the Investors and may be
waived by the Investors) that, at the Closing, the Company shall have delivered
a certificate signed by a duly authorized officer of the Company, in the form
attached hereto as Exhibit D.
(d)    It shall be a condition to the obligations of the Hayfin Investors (but
not to the obligations of the EW Investor) to consummate the Closing (which
condition, subject to the proviso to this sentence, is for the sole benefit of
the Hayfin Investors and may be waived by the Hayfin Investors) that (i) the New
Credit Agreement is duly executed and in effect, by and among the Company and
the Initial Term Loan Lenders (as defined in the New Credit Agreement) (the
“Execution Condition”); and (ii) all conditions precedent to the funding of the
Initial Term Loans (as defined in the New Credit Agreement) by the Initial Term
Loan Lenders (as defined in the New Credit Agreement), as set forth in Article V
of the New Credit Agreement, have been, in accordance with the terms and
conditions of the New Credit Agreement, satisfied or waived prior to, or will be
satisfied or waived substantially simultaneously with, the Closing under this
Agreement (the “Funding Condition”, and together with the Execution Condition,
the “Hayfin Condition”), in each case, as of the time that the Closing would
otherwise occur under this Agreement but for this Section 2.2(d) (“Hayfin
Condition Satisfaction Time”); provided that the Execution Condition shall also
be a condition to the obligations of the Company and may not be waived by the
Hayfin Investors without the consent of the Company.
(e)    If the Execution Condition has not been satisfied or waived in accordance
with Section 2.2(d) by the Hayfin Condition Satisfaction Time or the Hayfin
Condition has not been satisfied or waived in accordance with Section 2.2(d) by
the Hayfin Condition Satisfaction Time, then the following shall occur with
immediate effect and the Agreement shall be deemed to automatically be amended
and restated to reflect that:
(i)    Each of the Hayfin Investors shall immediately cease to be a Party to
this Agreement, and any rights of such Hayfin Investors and any obligations owed
to such Hayfin Investors under this Agreement shall become null and void and of
no further force and effect;
(ii)    The Agreement shall be deemed to be between the Company and the EW
Investor only;
(iii)    All references in this Agreement to the Investors shall be deemed to be
a reference to the EW Investor only; and
(iv)    Section (b) of Schedule 1 shall apply from and after the Hayfin
Condition Satisfaction Time with respect to this Agreement, and the EW Investor
agrees to consummate the transactions contemplated under this Agreement on the
basis of the Purchase Price and Private Placement Shares set forth in Section
(b) of Schedule 1.

ARTICLE III    

REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to each Investor as of the date hereof
(except to the extent made only as of a specified date or period, in which case
such representation and warranty is made as of such date or period) that, except
as (A) set forth in the confidential disclosure letter delivered by the Company
to the Investors prior to the execution of this Agreement (the “Company
Disclosure Letter”) (it being understood that any information, item or matter
set forth on one section or subsection of the Company Disclosure Letter shall be
deemed disclosure with respect to, and shall be deemed to apply to and qualify,
the section or subsection of this Agreement to which it corresponds in number
and each other section or subsection of this Agreement to the extent that it is
reasonably apparent that such information, item or matter is relevant to such
other section or subsection) or (B) disclosed in any report, schedule, form,
statement or other document (including exhibits) filed with, or furnished to,
the SEC and publicly available after December 31, 2019 and prior to the date
hereof (collectively, the “Filed SEC Documents”) or (x) the Form 10-K in respect
of the year ended December 31, 2019, a draft of which has been reviewed by the
Investors (the “Draft 10-K”) or (y) the Form 10-Q in respect of the fiscal
quarter ended March 31, 2020, a draft of which has been reviewed by the
Investors (the “Draft 10-Q” and together with the Draft 10-K, the “Draft SEC
Documents”), other than any risk factor disclosures in any such Filed SEC
Document contained in the “Risk Factors” section or any forward-looking
statements within the meaning of the Securities Act or the Exchange Act thereof:

Section 3.1    Organization.
(a)    The Company is a duly organized and validly existing corporation in good
standing under the Laws of the jurisdiction of its organization, and has all
requisite corporate power and authority necessary to carry on its business as it
is now being conducted and is duly licensed or qualified to do business and is
in good standing (where such concept is recognized under applicable Law) in each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or qualification necessary, except where the failure to be so
licensed, qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    Each of the Company’s Subsidiaries is duly organized or formed and
validly existing in good standing under the Laws of the jurisdiction of its
organization, and has all requisite power and authority necessary to carry on
its business as it is now being conducted and is duly licensed or qualified to
do business and is in good standing (where such concept is recognized under
applicable Law) in each jurisdiction in which the nature of the business
conducted by it or the character or location of the properties and assets owned
or leased by it makes such licensing or qualification necessary, in each case
except where the failure to be so licensed, qualified or in good standing would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 3.2    Power and Authority, Execution and Delivery. The Company has all
requisite corporate power and authority to execute and deliver this Agreement
and the other Transaction Documents, and to perform its obligations hereunder
and thereunder and to consummate the Transaction. The execution, delivery and
performance by the Company of this Agreement and the other Transaction
Documents, and the consummation by it of the Transaction, has been duly
authorized by the Board and no other corporate proceedings on the part of the
Company are necessary to authorize the execution, delivery and performance by
the Company of this Agreement and the other Transaction Documents and the
consummation by it of the Transaction.

Section 3.3    Enforceability. This Agreement and the other Transaction
Documents constitute the legal, valid and binding obligation of the Company and
are enforceable against the Company in accordance with their terms, subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, moratorium,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and to general equitable principles (the “Bankruptcy and Equity
Exception”).

Section 3.4    No Violation. The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents (including, for
the avoidance of doubt, the payment of any dividends contemplated hereby and
thereby) the compliance with the terms and provisions hereof and thereof, and
the consummation of the Transaction, do not (a) conflict with, contravene or
violate any provision of any Law or Judgment applicable to the Company or any of
its Subsidiaries, (b) conflict with or result in a breach of any of the terms,
covenants, conditions or provisions of any loan or credit agreement (including,
for the avoidance of doubt, the New Credit Agreement), indenture, debenture,
note, bond, mortgage, deed of trust, lease, sublease, license, contract or other
agreement to which the Company or any of its Subsidiaries is a party (each, a
“Contract”), or, with or without notice, lapse of time or both, accelerate or
increase the Company’s or, if applicable, any of its Subsidiaries’ obligations
under any such Contract, result in the loss of a material benefit of the Company
or its Subsidiaries under any such Contract, or give rise to a right of
termination under any such Contract, (c) result in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of the property or
assets of the Company (other than Permitted Liens), or (d) violate any provision
of the Company Charter Documents (in the case of clauses (b) and (c), to the
extent that such conflict, breach, contravention, creation, imposition or
violation would not result in a Material Adverse Effect, provided, however, that
for the purposes of this Section 3.4(b) and (c), the definition of Material
Adverse Effect shall not include clause (B)(2) in the proviso of such
definition).

Section 3.5    Consents and Approvals. Except (a) such as may be required under
the Exchange Act, the Securities Act or “blue sky” Laws and (b) the filing of
the Preferred Stock Amendment with the Office of the Department of State of the
State of Florida, which shall have been filed and accepted by the Office of the
Department of State of the State of Florida as of or prior to the Closing, no
consent or approval of, or filing, license, permit or authorization, declaration
or registration with, any Governmental Entity is necessary for the execution and
delivery of this Agreement and the other Transaction Documents, and the
consummation by the Company of the Transaction.

Section 3.6    SEC Filings.
(a)    The Company has filed with the SEC, on a timely basis, all required
reports, schedules, forms, statements and other documents required to be filed
by the Company with the SEC pursuant to the Exchange Act since the Lookback
Date, with the exception of the following: (i) the Company’s annual reports on
Form 10-K for the years ended December 31, 2017, December 31, 2018 and December
31, 2019, and (ii) the Company’s quarterly reports on Form 10-Q for all quarters
since the quarter ended September 30, 2017. As of their respective SEC filing
dates, the Filed SEC Documents complied, and the Draft SEC Documents will when
filed comply, as to form in all material respects with the requirements of the
Securities Act, the Exchange Act or the Sarbanes-Oxley Act of 2002 (and the
regulations promulgated thereunder), as the case may be, applicable to such
Filed SEC Documents or Draft SEC Documents, and none of the Filed SEC Documents
or Draft SEC Documents as of such respective dates (or, if amended prior to the
date hereof, the date of the filing of such amendment, with respect to the
disclosures that are amended) contained or will when filed contain any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. Except with
respect to the transactions contemplated by this Agreement, no event giving rise
to an obligation to file (or furnish) a report under Form 8-K with the SEC has
occurred as to which the time period for making such filing has not yet expired
and as to which the applicable Form 8-K has not been publicly filed or furnished
(unless such event has otherwise been disclosed to the Investor in writing prior
to the date hereof).
(b)    The consolidated financial statements of the Company (including all
related notes or schedules) included or incorporated by reference in the Filed
SEC Documents complied (and, in the case of the Draft SEC Documents will, when
filed, comply) as to form, as of their respective dates of filing with the SEC,
in all material respects with the published rules and regulations of the SEC
with respect thereto, have been (or, in the case of the Draft SEC Documents,
will have been) prepared in all material respects in accordance with GAAP
(except, in the case of unaudited quarterly statements, as permitted by Form
10-Q of the SEC or other rules and regulations of the SEC), applied on a
consistent basis during the periods involved (except (i) as may be indicated in
the notes thereto or (ii) as permitted by Regulation S‑X) and fairly presented
(or will when filed fairly present) in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods shown in accordance with GAAP (subject, in the case of unaudited
quarterly financial statements, to normal year-end adjustments and the absence
of footnote disclosures). Except as disclosed in the Filed SEC Documents or to
be disclosed in the Draft SEC Documents, neither the Company nor any of its
Subsidiaries is a party to, or has any commitment to become a party to, any “off
balance sheet arrangement” within the meaning of Item 303 of Regulation S-K
promulgated under the Securities Act.
(c)    Neither the Company nor any of its Subsidiaries has any liabilities of
any nature (whether accrued, absolute, contingent or otherwise) that would be
required under GAAP, as in effect on the date hereof, to be reflected on a
consolidated balance sheet of the Company (including the notes thereto), except
liabilities (i) reflected or reserved against in the unaudited balance sheet (or
the notes thereto) of the Company and its Subsidiaries as of March 31, 2020 (the
“Balance Sheet Date”) included in the Draft 10-Q, (ii) incurred after the
Balance Sheet Date in the ordinary course of business, (iii) as expressly
contemplated by this Agreement or otherwise incurred in connection with the
Transaction, (iv) that have been discharged or paid prior to the date of this
Agreement or (v) as would not have a Material Adverse Effect.

Section 3.7    Absence of Certain Changes. Since March 31, 2020, there has not
been any Material Adverse Effect.

Section 3.8    Investment Company Act. The Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

Section 3.9    Litigation. There is no Action pending, or to the Company’s
knowledge threatened or reasonably expected, against or involving the Company or
its Real Property, its Subsidiaries or their Real Property, or to the Company’s
knowledge, the Company’s or its Subsidiaries’ officers, directors, members,
managers, employees or agents or the Common Stock which, if sustained,
constitutes a Material Adverse Effect. Since the Lookback Date, there have been
no decisions, settlements, Judgments, orders, awards, decrees or other holdings
entered, issued, rendered or made by any Governmental Entity, arbitrator or
mediator involving the Company or its Real Property or its Subsidiaries or their
Real Property, or the Company’s or its Subsidiaries officers, directors,
members, managers, employees or agents or the Common Stock which, individually
or in the aggregate, constitute a Material Adverse Effect.

Section 3.1    Capitalization.
(a)    The authorized capital stock of the Company consists of 150,000,000
shares of Common Stock, and 5,000,000 shares of preferred stock, par value
$0.001 per share (“Company Preferred Stock”). At the close of business on June
25, 2020 (the “Capitalization Date”), (i) 110,328,875 shares of Common Stock
were issued and outstanding, (ii) no shares of Company Preferred Stock were
issued and outstanding, (iii) 2,375,051 shares of Common Stock were held in
treasury by the Company or owned by its Subsidiaries, (iv) except as provided in
clauses (v) and (vi) no shares of Common Stock were reserved for issuance
pursuant to the Company Stock Plans, (v) 105,634 shares of Common Stock were
underlying outstanding Company RSU Awards (assuming target performance in the
case of any performance based Company RSU Awards), (vi) 2,359,043 shares of
Common Stock were reserved for issuance upon the exercise of outstanding
unexercised Company Stock Options, and (vii) no other shares of capital stock
of, or other equity interests (or any securities convertible into or
exchangeable for or any rights exercisable for any such equity securities) in,
the Company were issued, reserved for issuance or outstanding.
(b)    Except as described in this Section 3.10, as of the Capitalization Date,
there were (i) no outstanding shares of capital stock of, or other equity or
voting interests in, the Company, (ii) no outstanding securities of the Company
convertible into or exchangeable for shares of capital stock of, or other equity
or voting interests in, the Company, (iii) no outstanding options, warrants,
rights or other commitments or agreements to acquire from the Company, or that
obligate the Company to issue, any capital stock of, or other equity or voting
interests (or voting debt) in, or any securities convertible into or
exchangeable for shares of capital stock of, or other equity or voting interests
in, the Company other than obligations under the Company Stock Plans in the
ordinary course of business, (iv) no obligations of the Company to grant, extend
or enter into any subscription, warrant, right, convertible or exchangeable
security or other similar agreement or commitment relating to any capital stock
of, or other equity or voting interests in, the Company (the items in clauses
(i), (ii), (iii) and (iv) being referred to collectively as “Company
Securities”) and (v) no other obligations by the Company or any of its
Subsidiaries to make any payments based on the price or value of any Company
Securities.
(c)    There are no outstanding agreements of any kind which obligate the
Company or any of its Subsidiaries to repurchase, redeem or otherwise acquire
any Company Securities (other than pursuant to the cashless exercise of Company
Stock Options or the satisfaction of Tax withholding with respect to the
exercise of Company Stock Options or the vesting of Company RSU Awards, or
pursuant to the Preferred Stock Amendment), or obligate the Company to grant,
extend or enter into any such agreements relating to any Company Securities,
including any agreements granting any preemptive rights, subscription rights,
anti-dilutive rights, rights of first refusal or similar rights with respect to
any Company Securities (other than pursuant to this Agreement and the Preferred
Stock Amendment).
(d)    Other than this Agreement and the other Transaction Documents, neither
the Company nor any Subsidiary of the Company is a party to any shareholders’
agreement, voting trust agreement, registration rights agreement or other
similar agreement or understanding relating to any Company Securities or any
other agreement relating to the disposition, voting or dividends with respect to
any Company Securities.
(e)    From the close of business on the Capitalization Date through the date of
this Agreement, there have been no issuances of (i) any Common Stock, Company
Preferred Stock or any other equity or voting securities or interests in the
Company, other than issuances of shares of Common Stock pursuant to the
exercise, vesting or settlement, as applicable, of Company RSU Awards or Company
Stock Options outstanding as of the close of business on the Capitalization Date
in accordance with the terms of such Company equity awards or (ii) any other
Company Securities, including equity-based awards.

Section 3.2    Status of Securities. The Private Placement Shares and the shares
of Common Stock issuable upon conversion of the Private Placement Shares in
accordance with the terms of the Preferred Stock Amendment will be, when issued,
duly authorized by all necessary corporate action on the part of the Company,
validly issued, fully paid and nonassessable and issued in compliance with all
applicable federal and state securities laws and will not be subject to
preemptive rights of any other Person by which the Company is bound, and will be
free and clear of all Liens, except restrictions imposed by this Agreement, the
Securities Act, and any applicable securities Laws, and any Liens arising from
the actions of the Investors.

Section 3.3    Tax Returns and Payments. The Company and each of its
Subsidiaries have prepared (or caused to be prepared) and timely filed (taking
into account valid extensions of time within which to file) all income and other
material Tax Returns required to be filed by any of them, and all such filed Tax
Returns (taking into account all amendments thereto) are true, complete and
correct in all material respects. All Taxes owed by the Company and each of its
Subsidiaries (whether or not shown to be due and payable on any Tax Return) have
been timely paid except for Taxes (i) that are being contested in good faith by
appropriate proceedings or for which adequate reserves have been established in
accordance with GAAP or (ii) that would not, individually or in the aggregate,
have a Material Adverse Effect. The Company has not executed any outstanding
waiver of any statute of limitations for, or extension of, the period for the
assessment or collection of any Tax which period has not yet expired (other than
automatic extensions or any customary extensions obtained in the ordinary course
of business). There are no examination, audits or other administrative or court
proceedings of any income and other material Tax Return of the Company or any of
its Subsidiaries by any Governmental Entity (or any other dispute or claim
concerning any material Tax liability of the Company or any of its Subsidiaries)
currently in progress or threatened in writing other than any examination, audit
or proceeding presenting issues for which adequate reserves have been
established in accordance with GAAP. The Company and each of its Subsidiaries
have complied in all material respects with all applicable Laws relating to the
payment and withholding of Taxes and has, within the time and manger prescribed
by Law, paid over to the proper Governmental Entity all material amounts
required to be withheld and paid over under all applicable Laws. There are no
Liens relating or attributable to Taxes encumbering the assets of the Company or
any of its Subsidiaries, except for Permitted Liens. Within the past six (6)
years, neither the Company nor any of its Subsidiaries has engaged in any
“listed transaction” within the meaning of Treasury Regulations
Section 1.6011-4(b)(2). The Company is not and has not been for the five years
prior to Closing, a “United States real property holding corporation” as defined
in the Code and any applicable Treasury Regulations promulgated thereunder.

Section 3.1    Labor and Employment Matters.
(a)    The Company and its Subsidiaries are, and since the Lookback Date, have
been, in compliance with all applicable Laws relating to terms and conditions of
employment, equal pay, health and safety, wages and hours (including the
classification of independent contractors and exempt and non-exempt employees
and the payment of such employees), immigration and employment verification
matters (including the completion of I-9s for all employees and the proper
confirmation of employee visas), employment discrimination, harassment, and
retaliation, disability rights or benefits, leave Laws, human rights, equal
opportunity (including compliance with any affirmative action plan obligations),
plant closures and layoffs (including the Worker Adjustment and Retraining
Notification Act of 1988, as amended, or any similar Laws (the “WARN Act”)),
occupational safety and health, workers’ compensation, labor relations, employee
leave issues, affirmative action and affirmative action plan requirements and
unemployment insurance, except for any such non-compliance that would not result
in a Material Adverse Effect.
(b)    The Company and its Subsidiaries have never been nor are currently a
party to or otherwise bound by any collective bargaining agreement or other
agreement with a labor union, works council, group of employees or equivalent
organization, and there is no organizational campaign or other effort to cause a
labor union or equivalent organization to be recognized or certified as a
representative on behalf of the employees in dealing with the Company or its
Subsidiaries. There is no pending or, to the knowledge of the Company,
threatened, and since the Lookback Date there have not been any, labor strikes,
slowdowns, labor disputes, or work stoppages or disruptions, picketing or
lockouts affecting the Company or its Subsidiaries.
(c)    The Company and its Affiliates have no liability for (i) any unpaid
wages, salaries, wage premiums, overtime, commissions, bonuses, fees, or other
compensation to any current or former employees, and current or former
independent contractors under applicable Law, contract or policy of the Company
or its Subsidiaries; and/or (ii) any fines, Taxes, interest, or other penalties
for any failure to pay or delinquency in paying such compensation, except for
any such liabilities that would not have a Material Adverse Effect.
(d)    Except as would not result in a Material Adverse Effect (i) all employees
of the Company and its Subsidiaries who are or have been classified as exempt
under the Fair Labor Standards Act and any applicable state and local wage and
hour Laws at any time during the three-year period prior to the Closing are,
were and have been properly classified as exempt at all times so classified,
(ii) all employees of the Company and its Subsidiaries who are or have been
classified as nonexempt under the Fair Labor Standards Act and any applicable
state and local wage and hour Laws since the Lookback Date have been fully and
properly paid all wages, including overtime, due under such Laws, and (iii) all
Persons providing work or services to the Company or its Subsidiaries who are or
have been classified as independent contractors at any time during the three
year period prior to the Closing have been properly classified as independent
contractors under all applicable Laws at all times so classified.
(a)    Except as would not result in a Material Adverse Effect, since the
Lookback Date, (i) no written allegations of sexual harassment or sexual
misconduct have been made involving any current or former director, officer, or
employee at the level of vice president or above of the Company or any of its
Subsidiaries, (ii) neither the Company nor its Subsidiaries have entered into
any settlement agreements related to allegations of sexual harassment or sexual
misconduct by any current or former director, officer, or employee at the level
of vice president or above of the Company or its Subsidiaries, and (iii) to the
knowledge of the Company, no current director or officer of the Company or its
Subsidiaries have been the subject of any written complaint of sexual
harassment, sexual assault, or sexual discrimination during his or her tenure at
the Company.
(a)    The Company and its Affiliates have complied with all applicable Laws,
including but not limited to all applicable federal, state, and local statutes,
regulations, and orders related to employee leave, workplace safety, and
employee accommodations, related to, or in response to, COVID-19, except for any
such non-compliance that would not result in a Material Adverse Effect.

Section 3.1    Compliance with ERISA. Each Employee Benefit Plan (and each
related trust, insurance contract or fund) is in compliance with its terms and
with ERISA, the Code and all applicable Laws, except for instances of
noncompliance which, individually or in the aggregate, have not or could not
reasonably be expected to result in a Material Adverse Effect. No ERISA Event
has occurred or is reasonably expected to occur, which, individually or in the
aggregate, has resulted or could reasonably be expected to result in a Material
Adverse Effect. Each Employee Benefit Plan (and each related trust, if any) that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS, or is entitled to rely upon an advisory or
opinion letter issued to the provider of a pre-approved plan from the IRS,
including for all required amendments, regarding its qualification thereunder
that considers the law changes incorporated in the Employee Benefit Plan
sponsor’s most recently expired remedial amendment cycle determined under the
provisions of Rev. Proc. 2007-44 (or any successor thereto). No action, suit,
proceeding, hearing, audit or investigation against or involving of any Employee
Benefit Plan (other than routine claims for benefits) is pending, or to the
knowledge of the Company, expected or threatened, and could reasonably be
expected to result in a Material Adverse Effect. No Employee Benefit Plan has an
Unfunded Current Liability that has resulted or could reasonably be expected to
result in a Material Adverse Effect. No employee welfare benefit plan within the
meaning of §3(1) or §3(2)(B) of ERISA of the Company or any ERISA Affiliate
provides benefit coverage subsequent to termination of employment except as
required by Title I, Part 6 of ERISA or applicable state insurance Laws or
except which could not reasonably be expected to have a Material Adverse Effect.
No Withdrawal Liability has been, or is reasonably expected to be, incurred for
any Multiemployer Plan by the Company or any of its ERISA Affiliates.

Section 3.2    Intellectual Property; Licenses; System and Data, etc.
(a)    Section 3.15(a) of the Company Disclosure Letter sets forth a true,
correct and complete list of all (i) applications to register and all registered
IP Rights with the United States Patent and Trademark Office, the United States
Copyright Office, or any foreign equivalent thereof that are owned, in whole or
in part, by any Company or one of its Subsidiaries (“Registered IP”); and (ii)
all material license agreements or other agreements granting IP Rights of
another Person to the Company or any of its Subsidiaries (excluding any “shrink
wrap” licenses and third-party Software licenses generally available to the
public at a cost of less than $250,000 annually) (such agreements collectively
“IP Licenses”), (collectively, all IP Rights included in sections (i) and (ii)
above, the “Company Intellectual Property”).
(b)    All fees in respect of Registered IP, including renewal and maintenance
fees, have been paid or any delay in payment has not caused such Registered IP
to lapse or expire without the ability to restore (except in relation to
Registered IP that was considered not to be material in the aggregate to the
Company or one of its Subsidiaries).
(c)    The Company and each of its Subsidiaries owns, licenses or otherwise
possesses the right to use, all of the material IP Rights that are reasonably
necessary for, or otherwise used or held for use in, the operation of any
portion of its respective businesses of the Company and its Subsidiaries as
currently conducted. The conduct and operations of the businesses of the Company
and each of its Subsidiaries as currently conducted does not, to the knowledge
of the Company, infringe, misappropriate, dilute, or otherwise violate any IP
Rights owned by any other Person. To the knowledge of the Company, no Person is
infringing, violating, misusing or misappropriating any IP Rights owned by the
Company or any Subsidiary, and no such claims have been made against any Person
by the Company or any of its Subsidiaries. No claim or litigation (i)
challenging any right, title or interest of the Company or any of its
Subsidiaries in any IP Rights owned by the Company or such Subsidiary, (ii)
contesting the use of any IP Rights owned by the Company or such Subsidiary,
(iii) contesting the validity or enforceability of such IP Rights, or (iv)
alleging infringement, misappropriation, dilution, or other violation by the
Company or any of its Subsidiaries of any IP Rights owned by any other Person,
is pending or, to the knowledge of the Company, threatened in writing against
the Company or any of its Subsidiaries, which constitutes a Material Adverse
Effect. As of the Closing, none of the IP Rights owned by the Company or any of
its Subsidiaries is subject to any exclusive licensing agreement or similar
arrangement. No representations and warranties in respect of IP Rights are
provided by the Company or any of its Subsidiaries in this Agreement other than
exclusively as set forth in this Section 3.15.
(d)    Each of the IP Licenses is valid and binding on the Company or one of its
Subsidiaries, and to the knowledge of the Company, on the respective other party
thereto in accordance with its terms and is in full force and effect. Neither
the Company or one of its Subsidiaries who is a party on the one hand, or to the
knowledge of the Company, the other party on the other hand, to any Intellectual
Property License has materially breached or defaulted under, or has provided or
received any notice of a material breach or default of or any intention to
terminate, any IP License.
(e)    Except as would not have a Material Adverse Effect, the Company and its
Subsidiaries have taken all commercially reasonable and customary measures and
precautions necessary to protect and maintain the confidentiality of all trade
secrets and all otherwise confidential information associated with the Company
and its’ Subsidiaries in which the Company or any of its’ Subsidiaries has any
right, title or interest in to maintain and protect the full value of all such
information. Except as would not result in a Material Adverse Effect, neither
the Company nor any of its’ Subsidiaries has disclosed any trade secrets or
otherwise confidential information in which the Company or any of its’
Subsidiaries has (or purports to have) any right, title or interest (or any
tangible embodiment thereof) to any person without having the recipient thereof
execute a written agreement regarding the non-disclosure and non-use thereof.
Except as would not result in a Material Adverse Effect, all use, disclosure or
appropriation of any trade secret or otherwise confidential information not
owned by the Company and its’ Subsidiaries has been pursuant to the terms of a
written agreement between the Company or one of its’ Subsidiaries and the owner
of such trade secret or confidential information, or is otherwise lawful.
(f)    Except as would not have a Material Adverse Effect, no funding,
facilities or personnel of any Governmental Entity were used, directly or
indirectly, to develop or create, in whole or in part, any IP Rights owned or
purported to be owned by the Company or any of its’ Subsidiaries, or any
products. To the knowledge of the Company, the Company and its Subsidiaries have
the right to use all Data, Data sets, databases and algorithms, used in, held
for use in, or necessary for the conduct of the business of the Company and its’
Subsidiaries (including in relation to the products), as currently conducted
(collectively, “Company Data and Data Sets”), and all such Company Data and Data
Sets are either (i) owned by the Company or one of its’ Subsidiaries, (ii) used
under valid, enforceable, and perpetual licenses to the Company or one of its’
Subsidiaries, or (iii) otherwise used without encroaching on the rights of any
third party.
(g)    Except as would not result in a Material Adverse Effect, the consummation
of the transactions contemplated herein shall not result in the loss or
impairment of the Company’s or any of its’ Subsidiaries’ right to own or use any
Company Intellectual Property; and there are no third party consents or other
permissions, with respect to any Company Intellectual Property, required for the
completion of the transactions contemplated hereby.
(h)    Except as would not result in a Material Adverse Effect, all IT Systems
owned or used by the Company are sufficient for the needs of conducting its
business, in sufficiently good working condition to effectively perform all
information technology operations and include a sufficient number of license
seats for all Software, and are fully functional and operate and run in a
reasonable and efficient business manner, and are free from any material: (i)
defect, bug, or virus; or (ii) programming, design or documentation error or
corruptant or other Software routines or hardware components that are reasonably
expected to permit unauthorized access to, or the unauthorized disablement or
erasure of, hardware components. Except as would not result in a Material
Adverse Effect, since January 1, 2019, there has been no: (x) disruption,
interruption, breakdown, failure, continued substandard performance, outage, or
other adverse event affecting the IT Systems; or (y) unauthorized intrusions or
breaches of security of the IT Systems. Except as would not result in a Material
Adverse Effect, the Company has implemented and maintained its IT Systems with
commercially reasonable information security controls, regularly tested and
fully encrypted backup systems, and disaster recovery and business continuity
practices.
(i)    Except as would not result in a Material Adverse Effect, the Company’s
practices with regard to the Processing and security of Company Data are and
have at all times since the Lookback Date been in accordance with: (i)
applicable Privacy Requirements; (ii) applicable material contractual
commitments of the Company relating to Data privacy and security of Company
Data, and (iii) any published Company Privacy Policies of the Company. Except as
would not result in a Material Adverse Effect, the Company has, since the
Lookback Date, had in place commercially reasonable and appropriate written
internal privacy and information security policies, designed to address the
implementation and maintenance of appropriate and risk-based administrative,
physical, and technical controls to protect and address the Processing of
Company Data (in paper or electronic form) in a manner consistent with industry
practices for the protection and appropriate use of valuable confidential or
proprietary information and that meet or exceed the requirements of applicable
Privacy Requirements. Except as would not result in a Material Adverse Effect,
since the Lookback Date, the Company has not been required to, or voluntarily
elected to, give notice to any customer, supplier, Governmental Entity,
employee, or other person of any actual or alleged Security Breach or IT System
or Data security failure or noncompliance, pursuant to any applicable Law or
contract or otherwise. To the knowledge of the Company, since the Lookback Date,
the Company has not experienced a Security Breach, except as would not result in
a Material Adverse Effect.

Section 3.3    Ownership of Properties; Title; Real Property; Leases. The
Company does not own any interest in Real Property. Section 3.16 of the Company
Disclosure Letter lists all of the material Real Property leased by the Company
or its Subsidiaries as of the Closing, indicating the identity of the lessor and
the location of the material leased Real Property. Except as would not result in
a Material Adverse Effect, the Company has valid and enforceable leasehold
interests in such leased property, in each case, free and clear of all Liens
except for Permitted Liens, subject to the Bankruptcy and Equity Exception.

Section 3.4    Environmental Matters.
(a)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) the Company and its
Subsidiaries, and each of their respective businesses, operations and Real
Property (y) have been and are in compliance with all Environmental Laws in all
jurisdictions in which the Company or such Subsidiary, as the case may be, are
currently doing business and (z) have obtained and are in compliance with all
permits required under Environmental Laws (the “Environmental Permits”); and
(ii) the Company is capable of continued operation in compliance with
Environmental Permits.
(b)    Neither the Company nor any of its Subsidiaries has become subject to any
pending or, to the knowledge of the Company, threatened in writing,
Environmental Claim;
(a)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, neither the Company nor any of its
Subsidiaries has used, managed, handled, generated, treated, stored,
transported, released or disposed of Hazardous Materials in, on, at, under, to
or from any currently or formerly owned or leased Real Property or facility
relating to its business in a manner that requires or is reasonably expected to
require corrective, investigative, monitoring, remedial or cleanup actions under
any Environmental Law.
(b)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, no Hazardous Materials have
spilled, discharged, released, emitted, injected, leaked in, on, under, to or
from any Real Property or structure currently or previously owned, leased or
occupied by the Company or any Subsidiary which has resulted in contamination in
excess of applicable federal, state or local limits or requires remediation
under any Environmental Law and there are no Hazardous Materials in, on, under,
emanating from, or migrating from or onto any portion of any Real Property or
structure currently owned, leased, or occupied or, to the knowledge of the
Company, previously owned, leased, or occupied by the Company or the
Subsidiaries which has resulted in contamination in excess of applicable
federal, state or local limits or requires remediation under any Environmental
Law.
(c)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, the Company and the Subsidiaries
have not agreed to assume any actual or potential liability under any
Environmental Laws of any other Person.
(d)    The Company has provided the Investor with access to true and correct
copies of all material reports, which are not protected by a legal privilege, in
the possession or custody of the Company or any Subsidiary pertaining or
relating to Hazardous Materials or Environmental Claim in connection with any
Real Property now or previously owned, leased or occupied by the Company which
were prepared since the Lookback Date, and to the knowledge of the Company,
since July 1, 2015.
(e)    Neither the Company nor any Subsidiary is aware of any current or
proposed requirements under Environmental Law which would require material
capital expenditures in the next twelve months which are not shown on the
current balance sheets.
(f)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, there are no actions, activities,
circumstances, facts, conditions, events or incidents, including the presence of
any Hazardous Materials, which would be reasonably be expected to form the basis
of any Environmental Claim against the Company or its Subsidiaries.

Section 3.1    Insurance. Section 3.18 of the Company Disclosure Letter sets
forth a list of all current policies, binders, bonds and insurance risk
arrangements for fire, liability, workers’ compensation, property, casualty and
other forms of insurance owned or held by the Company or with respect to which
the Company is an insured or which otherwise provide coverage for the Company’s
assets, employees or operations as of the date hereof the (“Insurance
Policies”). As of the date hereof, all premiums with respect to the Insurance
Policies that are due and payable have been duly paid and none of the Insurance
Policies is subject to any unpaid retrospective premium or other
experience-based premium adjustment. To the Company’s knowledge, no grounds for
rescission or cancellation of any of the Insurance Policies exist. The Company
has not received, and to the Company’s knowledge, no notice of any material
violation or cancellation of any of the Insurance Policies has been issued, and
the Company has complied in all material respects with the requirements of each
such policy.

Section 3.1    Compliance with Laws. The Company and each of its Subsidiaries
(a) is and since the Lookback Date has been in compliance with all applicable
Laws and (b) has all requisite governmental licenses, permits, authorizations,
consents and approvals to operate its business as currently conducted, except in
the case of clauses (a) and (b), in which (x) such requirement of applicable
Laws, permits, government licenses, authorizations or approvals are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted or (y) the failure to have or comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

Section 3.2    Indebtedness. Except with respect to the covenants contained in
the Credit Agreement and the New Credit Agreement, the Company is not party to
any agreement, and is not subject to any provision in the Company Charter
Documents or resolutions of the Board that, in each case, by its terms prohibits
or prevents the Company from paying dividends in the form and the amounts
contemplated by the Preferred Stock Amendment or from redeeming the Private
Placement Shares in accordance with the Preferred Stock Amendment.

Section 3.3    No Brokers. Except for J.P. Morgan Securities LLC, the Company is
not a party to any contract with any Person requiring the Company to pay any
brokerage commission, finder’s fee or similar payment in connection with the
Transaction.

Section 3.4    Economic Sanctions/OFAC.
(a)    Neither the Company nor any Subsidiary of the Company, nor any director,
officer or employee thereof, nor, to the Company’s knowledge, any agent or
representative of the Company or any of its Subsidiaries, is an individual or
entity, is, or is owned 50% or more or Controlled by, individually or in the
aggregate, a Person or Persons that is (i) the subject or target of any economic
or financial sanctions or trade embargoes imposed, administered or enforced by
any Governmental Entity with jurisdiction over the parties to the Agreement
(“Sanctions”), including those administered by the U.S. Department of Treasury’s
Office of Foreign Assets Control, or (ii) located, organized, or a resident of a
country, region or territory that is the subject of comprehensive Sanctions
(each, a “Sanctioned Country”).
(b)    The Company will not, directly or indirectly, use the proceeds of the
offering of Private Placement Shares hereunder, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person to fund or facilitate any activities or business of or with any Person or
in any country or territory that, at the time of such funding or facilitation,
is the subject of Sanctions.
(c)    Since the Lookback Date, and to the knowledge of the Company, since June
29, 2015, the Company and its Subsidiaries have not knowingly engaged in, and
are not now knowingly engaged in, and will not knowingly engage in, any dealings
or transactions with any Person, or in any country or territory, that at the
time of the dealing or transaction is or was the subject of Sanctions or with
any Sanctioned Country.

Section 3.5    Foreign Corrupt Practices Act.
(a)    Since the Lookback Date, and to the knowledge of the Company, since June
29, 2015, neither the Company nor any Subsidiary of the Company, nor any
director, officer, employee of the Company or any of its Subsidiaries, nor, to
the knowledge of the Company, any agent acting on behalf of the Company, has
taken any action in violation of applicable Law in furtherance of an offer,
payment, promise to pay or authorization or approval of the payment or giving of
money, property, gifts or anything else of value, directly or indirectly, to any
foreign or domestic official (including any officer or employee of a government
or a government‑owned, government-controlled or other quasi-governmental entity
or of a public international organization, or any Person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office) to influence official action
or secure an improper advantage or otherwise, and the Company has conducted its
businesses in compliance in all material respects with the anti-bribery
provisions of the Foreign Corrupt Practices Act, as amended (15 U.S.C. § 78dd-1)
(the “FCPA”) and other applicable anti-corruption laws.
(a)    The Company will not, directly or indirectly, use the proceeds of the
offering of Private Placement Shares hereunder, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person, directly or indirectly, in whole or in part, to fund or facilitate any
activities or business in violation of the FCPA or other applicable
anti-corruption laws.

Section 3.6    Money Laundering.
(a)    Since the Lookback Date, the Company and its Subsidiaries have complied
in all material respects with U.S. and applicable international Laws and
regulations relating to currency reporting and money laundering, but not limited
to: (i) the United States Bank Secrecy Act and implementing regulations; (ii)
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 and implementing regulations; and
(iii) all applicable international anti-money laundering laws, rules and
regulations.
(b)    The Company will not knowingly, directly or indirectly, use the proceeds
of the offering of Private Placement Shares hereunder, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, directly or indirectly, in whole or in part, in violation of
applicable anti-money laundering and similar laws, rules, and regulations.

Section 3.7    Health Care and FDA Regulatory Matters.
(a)    Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Company is, and since the
Lookback Date has been in compliance with all Health Care Laws applicable to the
Company’s business and all other laws with respect to the labeling, storing,
testing, developing, manufacturing, packaging, distributing, marketing,
advertising, promoting, and selling of the Company Products. Since November
2017, the Company has been in compliance with the FDA document entitled
Regulatory Considerations for Human Cells, Tissues, and Cellular Tissue Based
Products: Minimal Manipulation and Homologous Use.
(b)    Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Company is not a party to any
corporate integrity agreements, monitoring agreements, consent decrees,
settlement orders with Governmental Entities, or similar agreements with or
imposed by any Governmental Entity.
(c)    Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, neither the Company nor any officer,
employee or agent of the Company has made an untrue statement of a material fact
or fraudulent statement to the FDA or other national, state and local regulatory
agency, department, bureau, commission and other Governmental Entity with
authority over the clinical testing, manufacture, storage, distribution, sale
and use of the Company Products (each a “Regulatory Authority”) or any other
Governmental Entity, failed to disclose a material fact required to be disclosed
to the FDA or any other Regulatory Authority or other Governmental Entity or
committed an act, made a statement, or failed to make a statement that, at the
time such disclosure was made, could reasonably be expected to provide a basis
for the FDA or any other Regulatory Authority or any other Governmental Entity
to invoke its policy respecting Fraud, Untrue Statements of Material Facts,
Bribery and Illegal Gratuities set forth in 56 Fed. Reg. 46191 (September 10,
1991) or any similar policy. Neither the Company nor its current officers or
employees, or to the Company’s knowledge, any agents acting on its behalf, have
been convicted of any crime or, to the Company’s knowledge, engaged in any
conduct, that could result in a material debarment or exclusion under 21 U.S.C.
§ 335a, 42 U.S.C. § 1320A-7, Federal Acquisitions Regulation (FAR) Subpart 9.4,
or any similar state or foreign Law, rule or regulation that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
No claims, actions, proceedings or investigations that would reasonably be
expected to result in such a material debarment or exclusion are, to the
Company’s knowledge, pending or threatened against the Company or its officers
or employees, or any agents acting on its behalf.
(d)    Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect: (i) the Company possesses and is
operating in compliance with permits issued by, and have made all declarations
and filings with, the appropriate Governmental Entities reasonably necessary to
conduct its business, including without limitation all those that may be
required by the FDA and any other Governmental Entity engaged in the regulation
of HCT/P’s, pharmaceuticals, medical devices, biologics, cosmetics or
biohazardous materials; (ii) all such permits are valid and in full force and
effect; (iii) all applications, notifications, submissions, information, claims,
reports and statistics, and other data and conclusions derived therefrom,
utilized as the basis for or submitted in connection with any and all requests
for a permit, when submitted to the Governmental Entity were true, complete and
correct in all material respects as of the date of submission and any necessary
or required updates, changes, corrections or modification to such applications,
submissions, information and data have been submitted to the Governmental
Entity; and (iv) there is no Governmental Entity action pending or, to the
Company’s knowledge, threatened which could reasonably be expected to limit,
revoke, suspend or materially modify any permit.
(e)    Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, since the Lookback Date, the Company
has not received from the FDA or any other Governmental Entity any notices of
adverse findings, Form FDA 483a, warning or untitled letters, or other
correspondence concerning any HCT/P’s, drugs, biologics or medical devices
manufactured or sold by or on behalf of the Company (“Company Products”) in
which any Governmental Entity alleges or asserts a failure to comply with
applicable Health Care Laws, or that such products may not be safe, effective or
approvable. All deficiencies and non-conformities discovered during internal and
external audits and inspections have been corrected and resolved in all material
respects.
(f)    Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, since the Lookback Date, the Company
has not had any product or manufacturing site (whether owned by the Company or
that of a contract manufacturer for Company Products) subject to a Governmental
Entity (including FDA) shutdown or import or export prohibition.
(g)    Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, since the Lookback Date, the Company
has not had (i) any recalls, field notifications, field corrections, market
withdrawals or replacements, warnings, “dear provider” letters, investigator
notices, safety alerts or other notice of action relating to an alleged lack of
safety, efficacy, or regulatory compliance of the Company Products issued by the
Company (“Safety Notices”) or (ii) to the Company’s knowledge, any material
complaints with respect to the Company Products that are currently unresolved.
Except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, to the Company’s knowledge, there are no facts
that would be reasonably likely to result in (A) a Safety Notice with respect to
the Company Products; or (B) a termination or suspension of marketing or testing
of any of the Company Products; or (C) or a determination that any of the
Company’s Products are adulterated or misbranded.

Section 3.8    Sale of Securities. Assuming the accuracy of the representations
and warranties set forth in Section 4.10, the sale of the Private Placement
Shares pursuant to this Agreement is exempt from the registration and prospectus
delivery requirements of the Securities Act and the rules and regulations
thereunder. Without limiting the foregoing, neither the Company nor, to the
knowledge of the Company, any other Person authorized by the Company to act on
its behalf, has engaged in a general solicitation or general advertising (within
the meaning of Regulation D of the Securities Act) of investors with respect to
offers or sales of the Private Placement Shares and neither the Company nor, to
the knowledge of the Company, any Person acting on its behalf has made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause the offering or issuance of Private
Placement Shares under this Agreement to be integrated with prior offerings by
the Company for purposes of the Securities Act that would result in none of
Regulation D or any other applicable exemption from registration under the
Securities Act to be available, nor will the Company take any action or step
that would cause the offering or issuance of Private Placement Shares under this
Agreement to be integrated with other offerings by the Company.

Section 3.9    Authorized Shares. At any time that Private Placement Shares
remain outstanding, the Company shall from time to time take all lawful action
within its control to cause the authorized capital stock of the Company to
include a sufficient number of authorized but unissued shares of Common Stock to
satisfy the conversion requirements of the Private Placement Shares then
outstanding.

Section 3.10    No Other Representations or Warranties. Except for the
representations and warranties made by the Company in this Article III, neither
the Company nor any other Person acting on its behalf makes any other express or
implied representation or warranty with respect to the Private Placement Shares,
the Common Stock, the Company or any of its Subsidiaries or their respective
businesses, operations, properties, assets, liabilities, condition (financial or
otherwise) or prospects, notwithstanding the delivery or disclosure to the
Investor or their respective Representatives of any documentation, forecasts or
other information with respect to any one or more of the foregoing, and the
Investors acknowledge the foregoing. In particular, and without limiting the
generality of the foregoing, except for the representations and warranties made
by the Company in this Article III, neither the Company nor any other Person
makes or has made any express or implied representation or warranty to the
Investors or any of their respective Representatives with respect to (a) any
financial projection, forecast, estimate, budget or prospect information
relating to the Company, any of its Subsidiaries or their respective businesses
or (b) any oral or written information presented to the Investors or any of
their respective Representatives in the course of its due diligence
investigation of the Company, the negotiation of this Agreement or the course of
the Transaction or any other transactions or potential transactions involving
the Company and any Investor.

Section 3.11    No Other Purchaser Representations or Warranties. Except for the
representations and warranties expressly set forth in Article IV, the Company
hereby acknowledges that no Investor nor any other Person (a) has made or is
making any other express or implied representation or warranty with respect to
such Investor or any of its Subsidiaries or their respective businesses,
operations, assets, liabilities, condition (financial or otherwise) or
prospects, including with respect to any information provided or made available
to the Company or any of its Representatives or any information developed by the
Company or any of its Representatives or (b) except in the case of Fraud in
connection with the representations and warranties expressly set forth in
Article IV, will have or be subject to any liability or indemnification
obligation to the Company resulting from the delivery, dissemination or any
other distribution to the Company or any of its Representatives, or the use by
the Company or any of its Representatives, of any information, documents,
estimates, projections, forecasts or other forward-looking information, business
plans or other material developed by or provided or made available to the
Company or any of its Representatives, including in due diligence materials, in
anticipation or contemplation of the Transaction or any other transactions or
potential transactions involving the Company and such Investor. The Company, on
behalf of itself and on behalf of its Affiliates, expressly waives any such
claim relating to the foregoing matters, except with respect to Fraud in
connection with the representations and warranties expressly set forth in
Article IV.

ARTICLE IV    

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
Each Investor (solely with respect to itself and its Affiliates and not with
respect to another Investor or its respective Affiliates) represents and
warrants to the Company, as of the date hereof (except to the extent made only
as of a specified date or period, in which case such representation and warranty
is made as of such date or period) that:

Section 4.1    Organization. Such Investor is a duly organized or formed and
validly existing corporation or other registered entity in good standing under
the Laws of the jurisdiction of its organization, and has all requisite power
and authority necessary to carry on its business as it is now being conducted
and is duly licensed or qualified to do business and is in good standing (where
such concept is recognized under applicable Law) in each jurisdiction in which
the nature of the business conducted by it or the character or location of the
properties and assets owned or leased by it makes such licensing or
qualification necessary, except where the failure to be so licensed, qualified
or in good standing would not, individually or in the aggregate, reasonably be
expected to have an Investor Material Adverse Effect.

Section 4.2    Power and Authority, Execution and Delivery. Such Investor has
all requisite power and authority to execute and deliver this Agreement and the
other Transaction Documents, to perform its obligations hereunder and thereunder
and to consummate the Transaction. The execution, delivery and performance by
such Investor of this Agreement and the other Transaction Documents and the
consummation by such Investor of the Transaction has been duly authorized and
approved by all necessary action on the part of such Investor, and no further
action, approval or authorization by any of its shareholders, partners, members
or other equity owners, as the case may be, is necessary to authorize the
execution, delivery and performance by such Investor of this Agreement and the
other Transaction Documents to which it is a party and the consummation by such
Investor of the Transaction.

Section 4.3    Enforceability. This Agreement constitutes the legal, valid and
binding obligation of such Investor and is enforceable against such Investor in
accordance with its terms, subject to the Bankruptcy and Equity Exception.

Section 4.4    No Violation. The execution, delivery and performance by such
Investor of this Agreement and the other Transaction Documents, the compliance
with the terms and provisions hereof and thereof, and the consummation of the
Transaction, do not and will not (a) conflict with, contravene or violate any
provision of any Law or Judgment applicable to such Investor or its Subsidiaries
(b) conflict with or result in a breach of any of the terms, covenants,
conditions or provisions of any contract or other agreement to which such
Investor or any of its Subsidiaries is a party, or (c) violate any provision of
the certificate or articles of incorporation, bylaws or other comparable charter
or organizational documents of such Investor (in the case of clauses (a) and
(b), to the extent that such conflict, breach, contravention, payment or
violation could not, individually or in the aggregate, reasonably be expected to
have an Investor Material Adverse Effect).

Section 4.5    Consents and Approvals. Except (a) such as may be required under
the Exchange Act, the Securities Act or “blue sky” Laws and (b) the filing of
the Preferred Stock Amendment with the Office of the Department of State of the
State of Florida, which shall have been filed and accepted by the Office of the
Department of State of the State of Florida as of or prior to the Closing, no
consent or approval of, or filing, license, permit or authorization, declaration
or registration with, any Governmental Entity is necessary for the execution and
delivery of this Agreement and the other Transaction Documents and the
consummation by such Investor of the Transaction.

Section 4.6    Financing. The EW Investor has and, at the Closing, will have all
immediately available funds to pay the EW Investor Purchase Price on the terms
and conditions contemplated by this Agreement. Each Hayfin Investor has and, at
the Closing, will have all immediately available funds necessary to pay the
applicable Hayfin Investor Purchase Price on the terms and conditions
contemplated by this Agreement.

Section 4.7    Ownership of Company Stock. Such Investor and its Affiliates do
not own any capital stock or other securities of the Company other than the
Private Placement Shares to be issued at Closing.

Section 4.8    Brokers and Other Advisors. No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of
expenses in connection therewith, in connection with the Transaction based upon
arrangements made by or on behalf of such Investor or its Affiliates.

Section 4.9    Non-Reliance on Company Estimates, Projections, Forecasts,
Forward-Looking Statements and Business Plans. In connection with the due
diligence investigation of the Company by such Investor and its Representatives,
such Investor and its Representatives have received and may continue to receive
from the Company and its Representatives certain estimates, projections,
forecasts and other forward-looking information, as well as certain business
plan information containing such information, regarding the Company and its
Subsidiaries and their respective businesses and operations. Such Investor
hereby acknowledges that there are uncertainties inherent in attempting to make
such estimates, projections, forecasts and other forward-looking statements, as
well as in such business plans, with which such Investor is familiar, that such
Investor is making its own evaluation of the adequacy and accuracy of all
estimates, projections, forecasts and other forward-looking information, as well
as such business plans, so furnished to such Investor (including the
reasonableness of the assumptions underlying such estimates, projections,
forecasts, forward-looking information or business plans), that neither the
Company nor any of its Subsidiaries nor any other Person has made any
representation or warranty with respect to such estimates, projections,
forecasts, forward-looking information or business plans, and except as to any
claims against the Company for Fraud in connection with the representations and
warranties expressly set forth in Article III, that such Investor will have no
claim against the Company or any of its Subsidiaries, or any of their respective
Representatives, with respect thereto.

Section 4.10    Purchase for Investment. Such Investor acknowledges that the
Private Placement Shares and the Common Stock issuable upon conversion of the
Private Placement Shares have not been registered under the Securities Act or
under any state or other applicable securities laws. Such Investor (a)
acknowledges that it is acquiring its Private Placement Shares and the Common
Stock issuable upon conversion of the Private Placement Shares pursuant to an
exemption from registration under the Securities Act solely for investment with
no intention to distribute any of the foregoing to any Person, (b) will not
sell, Transfer, or otherwise dispose of any of the Private Placement Shares or
the Common Stock issuable upon conversion of the Private Placement Shares,
except in compliance with this Agreement and the registration requirements or
exemption provisions of the Securities Act and any other applicable securities
Laws, (c) is a sophisticated institutional investor with extensive knowledge and
experience in financial and business matters and in investments of this type,
(d) is capable of evaluating the merits and risks of its investment in the
Private Placement Shares and the Common Stock issuable upon conversion of the
Private Placement Shares and of making an informed investment decision, (e) is
an “accredited investor” (as that term is defined by Rule 501 of Regulation D
under the Securities Act), (f) is an “institutional account” (as that term is
defined in FINRA Rule 4512(c)) and (g) (1) has been furnished with or has had
full access to all the information that it considers necessary or appropriate to
make an informed investment decision with respect to the Private Placement
Shares and the Common Stock issuable upon conversion of the Private Placement
Shares, (2) has had an opportunity to discuss with the Company and its
Representatives the intended business and financial affairs of the Company and
to obtain information necessary to verify any information furnished to it or to
which it had access and (3) can bear the economic risk of (i) an investment in
the Private Placement Shares and the Common Stock issuable upon conversion of
the Private Placement Shares indefinitely and (ii) a total loss in respect of
such investment. Such Investor has such knowledge and experience in business and
financial matters so as to enable it to understand and evaluate the risks of,
and form an investment decision with respect to its investment in, the Private
Placement Shares and the Common Stock issuable upon conversion of the Private
Placement Shares, and to protect its own interest in connection with such
investment. Such Investor agrees that J.P. Morgan Securities LLC shall have no
liability to such Investor in connection with the Transaction.

Section 4.11    No Other Company Representations or Warranties. Except for the
representations and warranties expressly set forth in Article III, such Investor
hereby acknowledges that (a) neither the Company nor any of its Subsidiaries,
nor any other Person, has made or is making any express or implied
representation or warranty with respect to the Company or any of its
Subsidiaries or their respective businesses, operations, assets, liabilities,
condition (financial or otherwise) or prospects, including with respect to any
information provided or made available to such Investor or any of its
Representatives or any information developed by such Investor or any of its
Representatives, (b) such Investor has not relied on any representation or
warranty from the Company, any Subsidiary of the Company or any other Person in
determining to enter into this Agreement or the other Transaction Documents, and
(c) neither the Company nor any of its Subsidiaries nor any other Person will
have or be subject to any liability to such Investor resulting from the
delivery, dissemination or any other distribution to such Investor or any of its
Representatives, or the use by such Investor or any of its Representatives, of
any information, documents, estimates, projections, forecasts or other
forward-looking information, business plans or other material developed by or
provided or made available to such Investor or any of its Representatives,
including in due diligence materials, “data rooms” or management presentations
(formal or informal), in anticipation or contemplation of the Transaction or any
other transactions or potential transactions involving the Company and such
Investor. Such Investor, on behalf of itself and on behalf of its Affiliates,
expressly waives any such claim relating to the foregoing matters. Such Investor
hereby acknowledges (for itself and on behalf of its Affiliates and
Representatives) that it has conducted, to its satisfaction, its own independent
investigation of the business, operations, assets and financial condition of the
Company and its Subsidiaries and its own in-depth analysis of the merits and
risks of the Transaction in making its investment decision and, in making its
determination to proceed with the Transaction, such Investor and its Affiliates
and Representatives have relied on the results of their own independent
investigation and analysis.

Section 4.1    Resignation of Preferred Directors. On or prior to the Closing,
the EW Investor has caused each of the initial Preferred Directors to resign
from the board of directors of TissueTech, Inc. and its Affiliates.

Section 4.2    No Other Agreements. Other than this Agreement, there are no
other agreements, arrangements or understandings by, among or between the EW
Investor or any of its Affiliates on the one hand, and the Hayfin Investor or
any of its Affiliates on the other hand, with respect to the acquisition,
voting, holding or disposition of the Private Placement Shares or the Common
Stock of the Company.

ARTICLE V    

ADDITIONAL COVENANTS

Section 5.1    Public Disclosure. The Investors and the Company shall consult
with each other before issuing, and give each other the opportunity to review
and comment upon, any press release or other public statements with respect to
the Transaction Documents or the Transaction, and shall not issue any such press
release or make any such public statement prior to such consultation, except as
may be required by applicable Law, Judgment, court process or the rules and
regulations of any national securities exchange or national securities quotation
system. The Investors and the Company agree that the initial press release to be
issued with respect to the Transaction following execution of this Agreement
shall be in the form mutually agreed by the parties (the “Announcement”).
Notwithstanding the foregoing, this Section 5.1 shall not apply to any press
release or other public statement made by the Company or the Investors (a) that
is consistent with the Announcement and does not contain any information
relating to the Transaction that has not been previously announced or made
public in accordance with the terms of this Agreement or (b) is made in the
ordinary course of business and does not relate specifically to the signing of
the Transaction Documents or the Transaction.

Section 5.2    Confidentiality. Each Investor will, and will cause its
respective Affiliates and its and their respective Representatives to, keep
confidential any information (including oral, written and electronic
information) concerning the Company, its Subsidiaries or its Affiliates that may
be furnished to such Investor, their Affiliates or its or their respective
Representatives by or on behalf of the Company or any of its Representatives
pursuant to (x) this Agreement, including any such information provided in
connection with such Investor’s rights under Section 5.4(f) (in the case of the
Hayfin Investors), Section 5.6 or Section 5.8 or (y) pursuant to the
non-disclosure agreement, dated as of April 1, 2020, by and between Essex
Woodlands Services Co., Inc. and the Company (the “Confidentiality Agreement”)
(the information referred to in clauses (x) and (y), collectively referred to as
the “Confidential Information”) and to use the Confidential Information solely
for the purposes of monitoring, administering or managing such Investor’s
investment in the Company made pursuant to this Agreement (a “Permitted
Purpose”); provided that the Confidential Information shall not include
information that (i) was or becomes available to the public other than as a
result of a disclosure by such Investor, any of its Affiliates or any of their
respective Representatives, (ii) was or becomes available to such Investor, any
of its Affiliates or any of their respective Representatives on a
non-confidential basis from a source other than the Company or its
Representatives; provided that such source was not, to such Investor’s knowledge
after due inquiry, subject to any legally binding obligation (whether by
agreement or otherwise) to keep such information confidential, (iii) at the time
of disclosure is already in the possession of such Investor, any of its
Affiliates or any of their respective Representatives, provided that such
information is not, to such Investor’s knowledge after due inquiry, subject to
any legally binding obligation (whether by agreement or otherwise) to keep such
information confidential, or (iv) is independently developed by such Investor,
any of its Affiliates or any of their respective Representatives without
reference to, incorporation of, reliance on or other use of any Confidential
Information. Such Investor agrees, on behalf of itself and its Affiliates and
its and their respective Representatives, that Confidential Information may be
disclosed solely (i) to such Investor, its Affiliates, and its and their
respective Representatives to the extent required for a Permitted Purpose, and
in any event shall not be shared with any such Representative who, to such
Investor’s knowledge, has an employment, advisory, agency, director or officer
relationship with a Competitor, (ii) to its stockholders, limited partners,
members or other owners, as the case may be, regarding the general status of its
investment in the Company (without disclosing specific confidential
information), and (iii) in the event that such Investor, any of its Affiliates
or any of its or their respective Representatives are requested or required by
applicable Law, Judgment, stock exchange rule or other applicable judicial or
governmental process (including by deposition, interrogatory, request for
documents, subpoena, civil investigative demand or similar process) to disclose
any Confidential Information, in each of which instances such Investor, its
Affiliates and its and their respective Representatives, as the case may be,
shall, to the extent legally permitted, provide notice to the Company
sufficiently in advance of any such disclosure so that the Company will have a
reasonable opportunity to timely seek to limit, condition or quash such
disclosure (in which case such Investor shall use reasonable efforts to assist
the Company in this respect), at the Company’s sole cost and expense.

Section 5.3    Standstill. For the duration of the Standstill Period, each
Investor agrees that unless specifically requested in writing in advance by the
Board acting upon a majority vote of the directors other than the Investor
Director(s), it will not, and will cause its Affiliates to not, directly or
indirectly (including through any of its or its Affiliates’ respective
Representatives acting on its or its Affiliates’ behalf), acting alone or in
concert with others (or at any time during the Standstill Period assist, advise,
participate or encourage others to):
(a)    acquire (or agree, offer, seek or propose to acquire, in each case,
publicly or privately), by purchase, tender offer, exchange offer, agreement or
business combination or in any other manner, any ownership, including beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act, subject to the last
sentence of this Section 5.3) of any material assets or businesses or any
securities of the Company or any of its Subsidiaries, or any rights or options
to acquire such ownership (including from any third party); provided that the
foregoing shall not prevent any conversion into shares of Common Stock pursuant
to the terms of the Private Placement Shares or any acquisition of securities
pursuant to Section 5.8;
(b)    publicly or privately offer to enter into, or publicly or privately
propose, any merger, business combination, recapitalization, restructuring or
other extraordinary transaction with the Company or any of its Subsidiaries;
(c)    initiate any shareholder proposal or the convening of a shareholders’
meeting of or involving the Company or any of its Subsidiaries;
(d)    solicit proxies (as such terms are defined in Rule 14a-1 under the
Exchange Act), whether or not such solicitation is exempt pursuant to Rule 14a-2
under the Exchange Act, with respect to any matter from, or otherwise seek to
influence, advise or direct the vote of, holders of any shares of capital stock
of the Company or any securities convertible into or exchangeable or exercisable
for (in each case, whether currently or upon the occurrence of any contingency)
such capital stock, or make any communication exempted from the definition of
solicitation by Rule 14a-1(l)(2)(iv) under the Exchange Act;
(e)    otherwise seek or propose to influence, advise, change or control the
management, board of directors, governing instruments, affairs or policies of
the Company or any of its Subsidiaries thereof; provided, that this clause (e)
shall not restrict the exercise by such Investor of any of its express rights
under this Agreement or the Transaction Documents;
(f)    enter into any discussions, negotiations, agreements, arrangements or
understandings with any other Person with respect to any matter described in the
foregoing clauses (a) through (e) or form, join or participate in a “group”
(within the meaning of Section 13(d)(3) of the Exchange Act) to vote, acquire or
dispose of any securities of the Company or any of its Subsidiaries;
(g)    request that the Company (or its Board or the Company’s Representatives)
amend, waive, grant any consent under or otherwise not enforce any provision of
this section, or refer to any desire or intention, but for this section, to do
so; or
(h)    make any public disclosure, or take any action that could reasonably be
expected to require such Investor or its Affiliates (or its and their
Representatives) or the Company to make a public disclosure, with respect to any
of the matters set forth in this Agreement or the Transaction Documents.
Notwithstanding anything in this Section 5.3 to the contrary (A) such Investor
may make requests (but only privately to the Company and not publicly) for
amendments, waivers, consents under or agreements not to enforce clause (a) or
clause (b) of this Section 5.3 and may make proposals or offers (but only
privately to the Company and not publicly) regarding the transactions
contemplated by clause (a) or clause (b) of this Section 5.3, in each case, at
any time after a Fundamental Change Event, (B) the Hayfin Investors and their
respective Affiliates, may during the Standstill Period, purely for passive
investment purposes, acquire additional Common Stock of the Company, so long as
the aggregate amount of Common Stock beneficially owned by the Hayfin Investors
and their Affiliates and any other person in a group (as such term is used in
Section 13(d) of the Exchange Act) with any of the Hayfin Investors or their
Affiliates in the aggregate would not exceed 4.9% of the total number of
outstanding shares of Common Stock. For purposes of this Section 5.3, the
following will be deemed to be an acquisition of beneficial ownership of
securities: (1) establishing or increasing a call equivalent position, or
liquidating or decreasing a put equivalent position, with respect to such
securities within the meaning of Section 16 of the Exchange Act; or (2) entering
into any swap or other arrangement that results in the acquisition of any of the
economic consequences of ownership of such securities, whether such transaction
is to be settled by delivery of such securities, in cash or otherwise.

Section 5.4    Transfer Restrictions.
(a)    Except as otherwise permitted in Section 5.4(b), from the date hereof
until the second anniversary of the Closing (the “Lock-Up Period”), each of the
EW Investor Parties and each of the Hayfin Investor Parties will not (i)
Transfer any Private Placement Shares or shares of Common Stock issued upon
conversion of Private Placement Shares or (ii) make any short sale of, grant any
option for the purchase of, or enter into any hedging or similar transaction
with the same economic effect as a short sale of or the purpose of which is to
offset the loss that results from a decline in the market price of, the Private
Placement Shares or any shares of Common Stock, or otherwise establish or
increase, directly or indirectly, a put equivalent position, as defined in Rule
16a-1(h) under the Exchange Act, with respect to any of the Private Placement
Shares or shares of Common Stock or any other capital stock of the Company.
(b)    Notwithstanding Section 5.4(a), during the Lock-Up Period each of the EW
Investor Parties and each of the Hayfin Investor Parties shall be permitted to
Transfer any portion or all of their Private Placement Shares or shares of
Common Stock issued upon conversion of Private Placement Shares under the
following circumstances:
(i)    (x) in the case of the EW Investor, Transfers to any Permitted
Transferees of the EW Investor or an EW Investor Party, and (y) in the case of
each Hayfin Investor, Transfers to any Permitted Transferees of such Hayfin
Investor or a Hayfin Investor Party, but only if in each case of (x) and (y),
(A) the transferee agrees in writing prior to such Transfer for the express
benefit of the Company (in form and substance reasonably satisfactory to the
Company and with a copy thereof to be furnished to the Company) to be bound by
the terms of this Agreement; and (B) the transferee and the transferor agree in
writing prior to such Transfer for the express benefit of the Company (in form
and substance reasonably satisfactory to the Company and with a copy thereof to
be furnished to the Company) that the transferee shall Transfer the Private
Placement Shares and/or shares of Common Stock issued upon conversion of Private
Placement Shares so Transferred back to the transferor or another Permitted
Transferee (of the Investor from whose holdings such Private Placement Shares
were first transferred) at or before such time as the transferee ceases to be a
Permitted Transferee of the transferor;
(ii)    Transfers of shares of Common Stock issued upon conversion of Private
Placement Shares pursuant to a tender offer or exchange offer for at least a
majority of the equity securities of the Company made by a Person who is not an
EW Investor Party or Hayfin Investor Party (or any of their respective
Affiliates) to all shareholders of the Company, with the prior consent of the
Board acting upon a majority vote of the directors other than the Investor
Director(s); and
(iii)    In the case of the Hayfin Investors, the granting of pledges and
security interests in the ordinary course of business to bona fide debt
financing sources of the Hayfin Investors or any of their Affiliates (and any
enforcement of any such pledge or security interest.
(c)    Following the end of the Lock-Up Period, Transfers may only be made by
any EW Investor Party or Hayfin Investor Party (as applicable): (i) in ordinary
course market transactions executed through the facilities of an exchange or
over the counter market that are not directed to specific Persons; (ii) in the
case of the EW Investor Parties, in broadly-distributed public offerings (A)
pursuant to such Investor’s rights under the Registration Rights Agreement or
(B) pursuant to Rule 144 under the Securities Act; or (iii) in customary block
trades executed through brokers, provided, that (x) no EW Investor Party or
Hayfin Investor Party (together with their respective Affiliates) may Transfer,
in any such transaction or a series of related transactions, more than 4.9% of
the total number of outstanding shares of Common Stock, and (y) no such block
trade shall be permitted if such EW Investor Party or Hayfin Investor Party or
any of their respective Affiliates knows or believes that any transferee in such
transaction is a Competitor (Transfers described in clauses (i), (ii) and (iii),
“Exempt Post-Lockup Transfers”); or (iv) to any Person that is not a Competitor
in compliance with the provisions of Section 5.4(d).
(d)    For a Transfer (other than an Exempt Post-Lockup Transfer, which need not
comply with this Section 5.4(d)) to comply with this Section 5.4(d), (i) the
transferor in any such Transfer shall provide prior written notice to the
Company of the identity of the transferee, together with a certification by the
transferor that to its knowledge the transferee is not a Competitor and (ii) the
transferee shall (A) provide to the Company prior to such Transfer a
certification by the transferee that it is not a Competitor and (B) agree in
writing prior to such Transfer for the express benefit of the Company (in form
and substance reasonably satisfactory to the Company) to be bound by the
restrictions on Transfers set forth in Section 5.4(c) to the same extent as if
it were an Investor. The Company may at any time, and shall, within 15 Business
Days of a request by an Investor made from and after the 30th day prior to the
end of the Lock-Up Period, provide a list of all Competitors of the Company to
whom Transfers are prohibited pursuant to Section 5.4(c), which list shall be
final and binding on the Investors and the Company for all purposes hereunder.
(e)    Any attempted Transfer in violation of this Section 5.4 shall be null and
void ab initio and the Company shall not be required to recognize such Transfer.
(f)    For the period from the date hereof until the date that is four years
following the Closing, the Company shall provide prior written notice to the
Hayfin Investors if the Company will undertake any actions set forth in
Subsections 13(i), (ii) and (vi) of the Preferred Stock Amendment, such notice
to be provided no later than the tenth (10th) Business Day prior to such action
being effective; provided, that the contents of such notice shall constitute
Confidential Information for the purposes of this Agreement. The rights of each
of the Hayfin Investors under this Section 5.4(f) are individual to each such
Hayfin Investor and shall not be directly or indirectly transferable or
assignable to any other Person, other than to Permitted Transferees of the
Hayfin Investors (but excluding Persons falling within subclause (iv) of the
definition of “Permitted Transferee” as set forth in Section 1.1).

Section 5.5    Legend.
(a)    All certificates or other instruments representing the Private Placement
Shares and any shares of Common Stock issued upon conversion of Private
Placement Shares will bear a legend substantially to the following effect:
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN A SECURITIES PURCHASE AGREEMENT, DATED AS OF JUNE 30,
2020, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.
(b)    Upon request of the applicable EW Investor Party or Hayfin Investor Party
and, if reasonably requested by the Company, receipt by the Company of an
opinion of counsel reasonably satisfactory to the Company to the effect that
such legend is no longer required under the Securities Act and applicable state
securities laws, the Company shall promptly cause the first paragraph of the
legend to be removed from any certificate or other instrument for any Private
Placement Shares or Common Stock to be Transferred in accordance with the terms
of this Agreement. The second paragraph of the legend shall be removed upon
request by an Investor in connection with any Transfer permitted by this
Agreement to the extent the restrictions set forth in this Agreement would not
be applicable to the Transfer.

Section 5.6    Investor Directors.
(a)    Designation of Preferred Directors. Pursuant to Subsection 14 of the
Preferred Stock Amendment, the EW Investor is entitled to designate up to two
(2) directors to the Board (such directors, the “Preferred Directors”) upon and
subject to the terms and conditions set forth therein and only for so long as
any shares of the Series B Preferred Stock remain outstanding. The Parties
acknowledge and agree that if the EW Investor is a 5% Holder or a 10% Holder at
the time that no shares of Series B Preferred Stock are outstanding, then (i)
any Preferred Directors then sitting on the Board shall be deemed to be the
Investor Directors hereunder as if they had been the Investor Designees
hereunder and been appointed or elected to the Board and (ii) the rights set
forth in this Section 5.6 shall take effect from and after the time that no
shares of Series B Preferred Stock remain outstanding. None of the rights of the
EW Investor under this Section 5.6 shall be in effect unless and until no shares
of Series B Preferred Stock are outstanding.
(b)    From and after the time that no shares of Series B Preferred Stock remain
outstanding:
(i)    for so long as the EW Investor is a 10% Holder, the EW Investor shall
have the right to designate two (2) Investor Designees to be nominated by the
Company to serve on the Board;
(ii)    for so long as the EW Investor is a 5% Holder, the EW Investor shall
have the right to designate one (1) Investor Designee to be nominated by the
Company to serve on the Board; and
(iii)    in the event the EW Investor is neither a 5% Holder nor a 10% Holder,
the EW Investor shall have no right to designate any person to be nominated by
the Company to serve on the Board.
(a)    Election of Investor Designees. From and after the time that no shares of
Series B Preferred Stock remain outstanding:
(i)    the Investor Designees shall, when up for election, subject to the terms
hereof and applicable Law, be the Company’s nominees to serve on the Board and
the Company shall solicit proxies for the Investor Designees to the same extent
as it would for any of its other nominees to the Board;
(ii)    the Company’s proxy statement for the election of directors shall
include the Investor Designees and the recommendation of the Board in favor of
election of the Investor Designees; and
(iii)    if any Investor Designee is not elected to serve as an Investor
Director, the Board will take all lawful actions to appoint such Investor
Designee as an Investor Director, including increasing the size of the Board and
appointing such Investor Designee to fill the vacancy created by such increase.
Upon the earlier of appointment or election to the Board, an Investor Designee
shall herein be referred to as an “Investor Director”.
(b)    Resignation; Removal.
(i)    If, at any time after no shares of Series B Preferred Stock remain
outstanding, two (2) Investor Directors are serving on the Board, and the EW
Investor ceases to be a 10% Holder, the EW Investor shall immediately deliver
notice to the Board indicating which Investor Director’s conditional resignation
described in Section 5.6(e)(iii) below shall be deemed to have been tendered,
and a majority of the then remaining directors (other than the Investor
Directors) shall determine whether or not to accept such resignation. If the
Board receives no such notice within five (5) Business Days after the EW
Investor ceases to be a 10% Holder, the Board (other than the Investor
Directors) shall determine which Investor Director’s conditional resignation
described in Section 5.6(e)(iii) below shall be deemed to have been tendered,
and a majority of the then remaining directors (other than the Investor
Directors) shall determine whether or not to accept such resignation. If the
Board determines not to accept such resignation, the Investor Director who
tendered his or her resignation shall cease to be an Investor Director
hereunder.
(i)    If, at any time after no shares of Series B Preferred Stock remain
outstanding, pursuant to Section 5.6(d)(i), only one (1) Investor Director is
serving on the Board, and the EW Investor ceases to be a 5% Holder, (a) a
majority of the then remaining directors (other than the Investor Director)
shall determine whether or not to accept the conditional resignation of such
Investor Director and (b) the EW Investor shall no longer have any rights under
this Section 5.6.
(i)    Subject to Section 5.6(b), the EW Investor shall have the right to
designate any replacement for an Investor Designee, who shall be a Qualified
Person, upon the death, resignation, retirement, disqualification or removal
from office of any such Investor Designee and the Board shall take all necessary
action to appoint such replacement Investor Designee, subject in all cases to
(i) compliance with the Articles of Incorporation, the Bylaws, applicable Laws
and applicable stock exchange rules and (ii) the requirements set forth in
Section 5.6(e) below
(c)    Appointment Procedure. As a condition to any Investor Designee’s
appointment or election to the Board pursuant to this Section 5.6, the EW
Investor and such Investor Designee shall provide to the Company:
(i)    if requested by the Company, the information required from a nominating
shareholder or a Proposed Nominee (as defined in Article II, Section 10 of the
Bylaws) under Article II, Section 10 of the Bylaws;
(ii)    an undertaking in writing by the Investor Designee to (A) be subject to,
bound by and duly comply with the code of conduct and other policies of the
Company applicable to non-executive directors of the Company; and (B) recuse
himself or herself from any deliberations or discussion of the Board or any
committee thereof regarding the Company’s relationship with the EW Investor or
any of its Affiliates, including in connection with the EW Investor’s purchase
or holding of the Series B Preferred Stock; and
(iii)    a conditional irrevocable letter of resignation signed by the Investor
Designee resigning automatically and without further action, subject to
acceptance of such resignation by vote of a majority of the then remaining
directors (other than any Investor Directors), upon the occurrence of any of the
following events: (A) the EW Investor’s ceasing to be a 10% Holder and notice to
such Investor Designee of the effectiveness of such Investor Designee’s
resignation pursuant to Section 5.6(d)(i), (B) the EW Investor’s ceasing to be a
5% Holder, (C) such Investor Designee’s failure to satisfy the requirements set
forth in clause (i), (ii), (iii), (iv) or (v) of the definition of Qualified
Person or (D) such Investor Designee’s material breach of any of the Company’s
Articles of Incorporation or Bylaws, committee charters, corporate governance
guidelines, insider trading policies, stock ownership guidelines or similar
governance documents.
(a)    The EW Investor will cause each proposed Preferred Director or Investor
Designee to make himself or herself reasonably available for interviews and to
consent to such reference and background checks or other investigations as the
Board may reasonably request in order to determine such proposed Preferred
Director or Investor Designee’s eligibility and qualification to serve as
contemplated hereunder.
(b)    Indemnification. The Company shall indemnify each Investor Director and
provide each Investor Director with director and officer insurance to the same
extent as it indemnifies and provides such insurance to other non-executive
members of the Board, pursuant to the Company Charter Documents, applicable Laws
or otherwise. The Company hereby acknowledges that an Investor Director may have
rights to indemnification and advancement of expenses provided by the EW
Investor or its Affiliates (directly or through insurance obtained by any such
entity) (collectively, the “Director Indemnitors”). The Company hereby agrees
and acknowledges that (i) it is the indemnitor of first resort with respect to
such Investor Director, (ii) it shall be required to advance the full amount of
expenses incurred by such Investor Director, as required by law, the terms of
the Company Charter Documents, an agreement, vote of stockholders or
disinterested directors, or otherwise, without regard to any rights such
Investor Director may have against the Director Indemnitors and (iii) to the
extent permitted by law, it irrevocably waives, relinquishes and releases the
Director Indemnitors from any and all claims against the Director Indemnitors
for contribution, subrogation or any other recovery of any kind in respect
thereof. The Company further agrees that no advancement or payment by the
Director Indemnitors on behalf of the Company with respect to any claim for
which such Investor Director have sought indemnification from the Company shall
affect the foregoing and the Director Indemnitors shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of such Investor Director against the Company.
These rights described in this Section 5.6(g) shall be a contract right.
(c)    Conflicts.
(i)    The Company reserves the right to withhold any information and to exclude
the Investor Directors from any meeting or portion thereof if access to such
information or attendance at such meeting would reasonably be expected to result
in a conflict of interest.
(ii)    The EW Investor shall cause the Investor Directors not to participate
in, and to recuse themselves from, any Board deliberations and actions relating
to the Company’s relationship with any EW Investor Parties, including in
connection with such EW Investor Parties’ purchase or holding of the Series B
Preferred Stock.
(a)    For the avoidance of doubt, notwithstanding anything to the contrary
herein or in the Company Charter Documents, the number of directors that the EW
Investor is entitled to designate, nominate or require the Company to nominate
to the Board pursuant to the Company Charter Documents or this Agreement, (i)
shall not exceed two (2) from the Closing until the EW Investor is no longer at
10% Holder, (ii) shall not exceed one (1) from the Closing until the EW Investor
is neither a 10% Holder nor a 5% Holder, and (iii) shall be zero thereafter.
(b)    No Assignment. The EW Investor’s rights under this Section 5.6 are
individual to the EW Investor and shall not be directly or indirectly
transferable or assignable to any other Person.

Section 5.7    Tax Matters.
(a)    The Company and its paying agent shall be entitled to deduct and withhold
Taxes on all payments and distributions (or deemed distributions) with respect
to the Private Placement Shares, or upon the conversion thereof, the Common
Stock issued upon conversion of any or all of the Private Placement Shares, in
each case, to the extent required by applicable Law. To the extent that any
amounts are so deducted or withheld and properly remitted to the applicable
Governmental Entity, such deducted or withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the Person in respect of which
such deduction or withholding was made. In the event the Company previously
remitted any amounts to a Governmental Entity on account of Taxes required to be
deducted or withheld in respect of any payment or distribution (or deemed
distribution) with respect to a Private Placement Share, or upon the conversion
thereof, a share of Common Stock issued upon the conversion of a Private
Placement Share, the Company shall be entitled (i) to offset any such amounts
against any amounts otherwise payable in respect of such Private Placement Share
or any shares of Common Stock issued upon the conversion of Private Placement
Shares, or any amount otherwise payable in respect of a share of Common Stock
received upon the conversion of Private Placement Shares or any other amounts
otherwise payable by the Company to the relevant holder or (ii) to require the
Person in respect of whom such deduction or withholding was made to reimburse
the Company for such amounts. Prior to the date of any payment, distribution or
deemed distribution or conversion described in this Section 5.7, each Investor
and each Permitted Transferee shall have delivered to the Company’s paying agent
upon its request a duly executed, valid (as of the time of the applicable
payment, distribution or deemed distribution or conversion), accurate and
properly completed IRS Form W‑9, certifying that such Person is a U.S. Person,
or appropriate Form W-8, as applicable.
(b)    The Company shall pay any and all documentary, stamp, recording,
registration and similar issue or transfer Tax (“Transfer Tax”) due on (x) the
issuance of the Private Placement Shares and (y) the issuance of shares of
Common Stock upon conversion of Private Placement Shares. However, the Company
shall not be required to pay any Transfer Tax that may be payable in respect of
the issuance or delivery (or any transfer involved in the issuance or delivery)
of Private Placement Shares or shares of Common Stock issued upon conversion of
Private Placement Shares to a beneficial owner other than the beneficial owner
of such Private Placement Shares or such shares of Common Stock issued upon
conversion of Series B Preferred Stock immediately prior to the event pursuant
to which such issuance or delivery is required, and no such issuance or delivery
shall be made unless and until the Person requesting such issuance or delivery
has paid to the Company the amount of any such Transfer Tax or has established
to the satisfaction of the Company that such Transfer Tax has been paid or is
not payable.
(c)    The Company and the Hayfin Investors agree that it is their intention
that the Hayfin Investors shall not be required to include in income as a
dividend for U.S. federal income tax purposes under Section 305 of the Code any
income or gain in respect of the Series B Preferred Stock on account of the
accrual of dividends thereon (including any deemed dividends or as a result of
any discount) unless and until such dividends are declared and paid in cash in
accordance with Subsection 4 of Section 3.4 of the Articles of Incorporation or
upon the conversion of such Hayfin Investor’s Series B Preferred Stock. The
Company and the Hayfin Investors agree to take no positions or actions
inconsistent with such treatment (including on any IRS Form 1099), unless
otherwise required by (i) a change in applicable law or published official
interpretation thereof after the date hereof, (ii) the promulgation of proposed
Treasury Regulations by the Treasury Department or a notice promulgated by the
IRS announcing the intent to promulgate such Treasury Regulations that, in each
case, if finalized, would be legally applicable to the Company and have
retroactive effect to the date on which a determination with respect to the
obligation to withhold is being made, or (iii) a final determination of a
Governmental Entity that is binding on the Company.

Section 5.8    Pre-emptive Rights.
(a)    For the purposes of this Section 5.8, “Excluded Issuance” shall mean: (a)
the Company’s issuance of any securities as full or partial consideration in
connection with a merger, acquisition, consolidation or purchase of all or
substantially all of the securities or assets of a corporation or other entity;
(b) the Company’s issuance to directors, officers, employees, consultants,
service providers or agents of the Company of equity securities, including those
issued upon the exercise of stock options, and the vesting and settlement of
other awards granted under any employee share purchase or equity-based incentive
plan, program or arrangement of the Company in existence as of the Closing or
that has been approved by the Board; (c) the Company’s issuance of equity
securities in connection with a reclassification, recapitalization, exchange,
stock split (including a reverse stock split), combination or readjustment of
shares or any stock dividend or stock distribution, or similar transaction; (d)
the Company’s issuance of securities upon the exercise, exchange or conversion
of any securities that are exercisable or exchangeable for, or convertible into,
shares of Common Stock and are outstanding as of the Closing, provided that such
exercise, exchange or conversion is effected pursuant to the terms of such
securities as in effect on the Closing;  (e) the Company’s issuance of
securities pursuant to any equipment loan or leasing arrangement, Real Property
leasing arrangement or debt financing from a bank or similar financial
institution approved by the Board and as in effect on the Closing; and (f) the
Company’s issuance of the Series B Preferred Stock and any shares of Common
Stock upon conversion of the Series B Preferred Stock. 
(b)    For so long as the EW Investor is a 10% Holder, if the Company proposes
to issue any equity securities (including any warrants, options or other rights
to acquire, or any securities that are exercisable for, exchangeable for or
convertible into, equity securities), other than in an Excluded Issuance, then
the Company shall:
(i)    give written notice to the EW Investor no less than fifteen (15) Business
Days prior to the closing of such issuance, setting forth in reasonable detail
(to the extent then known) (A) the designation and all of the material terms and
provisions of the securities proposed to be issued (the “Proposed Securities”);
(B) the price and other terms of the proposed sale of such securities; and (C)
the amount of such securities proposed to be issued; provided that following the
delivery of such notice, the Company shall deliver to the EW Investor any such
information the EW Investor may reasonably request in order to evaluate the
proposed issuance, except that the Company shall not be required to deliver any
information that has not been or will not be provided to the proposed purchasers
of the Proposed Securities; and
(ii)    offer to issue and sell to the EW Investor on such terms as the Proposed
Securities are issued and upon full payment by the EW Investor a portion of the
Proposed Securities equal to the fully-diluted pro-forma ownership percentage
that the shares of Series B Preferred Stock then held by the EW Investor would
represent if all outstanding shares of Series B Preferred Stock were converted
to shares of Common Stock at the time such equity securities are issued;
provided, that if such issuance of Proposed Securities to the EW Investor would
require the Company to obtain shareholder approval under applicable Law or the
rules of the relevant securities exchange, then (A) the Company shall not be
required to offer to issue or sell to the EW Investor such portion of the
Proposed Securities if and to the extent that shareholder approval is not
obtained, and (B) notwithstanding anything to the contrary in this Section 5.8,
the Company will be free to sell the portion of the Proposed Securities that are
not subject to the EW Investor’s rights under this Section 5.8(b)(ii) to the
proposed purchasers of such Proposed Securities during the period in which
shareholder approval is being sought for the issuance to the EW Investor
hereunder.
(c)    The EW Investor will have the option, exercisable by written notice to
the Company, to accept the Company’s offer and irrevocably commit to purchase,
directly or through an Affiliate of the EW Investor, any or all of the equity
securities offered to be sold by the Company to the EW Investor, which notice
must be given within eight (8) Business Days after receipt of such notice from
the Company. If the Company offers two (2) or more securities in units to the
other participants in the offering, the EW Investor or its Affiliate, as
applicable, must purchase such units as a whole and will not be given the
opportunity to purchase only one (1) of the securities making up such unit. The
closing of the exercise of such subscription right shall take place
simultaneously with the closing of the sale of the Proposed Securities giving
rise to such subscription right; provided, that the closing of any purchase by
the EW Investor or its Affiliate may be extended beyond the closing of the sale
of the Proposed Securities giving rise to such preemptive right to the extent
necessary to obtain required approvals from any Governmental Entity. Upon the
expiration of the offering period described above, the Company will be free to
sell such Proposed Securities that the EW Investor or its Affiliates have not
elected to purchase during the 120 days following such expiration on terms and
conditions not materially more favorable to the purchasers thereof than those
offered to the EW Investor in the notice delivered in accordance with clause (b)
above. Any Proposed Securities offered or sold by the Company after such 120-day
period shall be reoffered to the EW Investor pursuant to this Section 5.8.
(d)    The election by the EW Investor not to exercise its subscription rights
under this Section 5.8 in any one instance shall not affect its right as to any
subsequent proposed issuance.
(e)    Notwithstanding anything in this Section 5.8 to the contrary, the Company
will not be deemed to have breached this Section 5.8 if not later than thirty
(30) Business Days following the issuance of any Proposed Securities in
contravention of this Section 5.8, the Company or the transferee of such
Proposed Securities offers to sell a portion of such equity securities or
additional equity securities of the type(s) in question to the EW Investor so
that, taking into account such previously-issued Proposed Securities and any
such additional Proposed Securities, the EW Investor will have had the right to
purchase or subscribe for Proposed Securities in a manner consistent with the
allocation and other terms and upon substantially the same economic and other
terms provided for in clause (b) and clause (c) above.
(f)    In the case of an issuance subject to this Section 5.8 for consideration
in whole or in part other than cash, including securities acquired in exchange
therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the Fair Market Value
thereof.

Section 5.9    Relisting of Shares. The Company shall use commercially
reasonable efforts to cause its shares of Common Stock to be relisted on the
Nasdaq Capital Market as soon as reasonably practicable following the Closing by
using commercially reasonable efforts to (a) be in compliance with Nasdaq
listing rules, (b) be in compliance with the Company’s reporting obligations
under the Exchange Act, (c) apply with Nasdaq to have its shares of Common Stock
relisted on the Nasdaq Capital Market and (d) take any other actions reasonably
necessary to satisfy the covenants set forth in this Section 5.9. The Company
shall pay all fees and expenses in connection with satisfying the obligations
under this Section 5.9.

Section 5.10    Listing of Shares. Upon the Company’s shares of Common Stock
being relisted on the Nasdaq Capital Market, the Company shall promptly secure
the listing or designation for quotation (as the case may be) of all of the
Common Stock issuable upon conversion of Private Placement Shares on the Nasdaq
Capital Market (to the extent such action was not taken in connection with the
relisting) and shall, for so long as the Private Placement Shares remain
outstanding, maintain such listing or designation for quotation (as the case may
be) of all Common Stock from time to time issuable under the terms of the
Preferred Stock Amendment. The Company shall pay all fees and expenses in
connection with satisfying the obligations under this Section 5.10.

Section 5.11    Foreign Corrupt Practices Act Policies. The Company shall
promptly institute and maintain policies and procedures designed to promote and
achieve compliance with the anti-bribery provisions of the FCPA and other
applicable anti-bribery or anti-corruption laws by the Company, its
Subsidiaries, joint venture partners, and directors, officers, employees, and
agents or other Persons acting on behalf of the Company.

ARTICLE VI    

GENERAL PROVISIONS

Section 6.1    Notices. All notices, requests and other communications to any
Party in connection with this Agreement shall be in writing and shall be deemed
received on the date of receipt by the recipient thereof if delivered personally
or, if received prior to 5:00 p.m. on a Business Day in the place of receipt, if
sent via electronic facsimile, mailed by registered or certified mail (return
receipt requested) or delivered by an express courier (with confirmation) to the
recipient. Otherwise, any such notice, request or communication shall be deemed
to have been received on the next succeeding Business Day in the place of
receipt. All such notices, requests and other communications to any Party shall
be given to such Parties at the following addresses (or at such other address
for a Party as may be specified by like notice):
(a)    If to the Company:
MiMedx Group, Inc.
1775 West Oak Commons Ct. NE
Marietta, GA 30062
Attention: William F. “Butch” Hulse
Email: BHulse@mimedx.com
with copies (which shall not constitute notice) to:
Sidley Austin LLP
787 Seventh Avenue
New York, NY 10019
Attention: Asi Kirmayer
Email: akirmayer@sidley.com
(b)    If to the EW Investor:
EW Healthcare Partners
21 Waterway Avenue, Suite 225
The Woodlands, TX 77380
Attention: Richard Kolodziejcyk
Email: RKolodziejcyk@ewhealthcare.com
with copies (which shall not constitute notice) to:
Reed Smith LLP
599 Lexington Avenue, 22nd Floor
New York, NY 10022-7650
Attention: Mark Pedretti
Email: MPedretti@ReedSmith.com


(a)    If to any Hayfin Investor:
One Eagle Place
London, SW1Y 6AF
UK
Attention: Andrew Merrill, Barrett Polan
Email: gc@hayfin.com, Loanops@hayfin.com, Andrew.Merrill@hayfin.com,
Barrett.Polan@hayfin.com
Fax: +44 207 692 4641
with copies (which shall not constitute notice) to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Peter Feist
Email: peter.feist@weil.com

Section 6.2    Assignment; Third Party Beneficiaries. Neither this Agreement nor
any of the rights, interests or obligations under this Agreement shall be
assigned by (a) any Investor (whether by operation of Law or otherwise) without
the prior written consent of the Company; provided, however, that following the
Closing and subject to compliance with Section 5.4, an Investor may transfer or
assign its rights hereunder to a Permitted Transferee in connection with the
Transfer to such Permitted Transferee of the Private Placement Shares, or (b) by
the Company without the prior written consent of the Investors. Any assignment
in violation of this Section 6.2 shall be void ab initio. This Agreement
(including the documents and instruments referred to in this Agreement) is not
intended to and does not confer upon any Person any rights or remedies under
this Agreement other than the Parties and permitted assigns.

Section 6.3    Prior Negotiations; Entire Agreement. This Agreement, the other
Transaction Documents and the Confidentiality Agreement constitute the entire
agreement of the Parties and supersedes all prior agreements, arrangements or
understandings, whether written or oral, among the Parties (including any prior
agreement between the Company and any of each Investor’s Affiliates) with
respect to the subject matter of this Agreement.

Section 6.4    Governing Law; Venue. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of New York, without regard
to any choice of Law provisions which would require the application of the Law
of any other jurisdiction. By its execution and delivery of this Agreement, each
Party irrevocably and unconditionally agrees for itself that any legal action,
suit, or proceeding against it with respect to any matter arising under or
arising out of or in connection with this Agreement shall be brought in the
courts of the State of New York located in the City of New York, Borough of
Manhattan, or of the United States of America for the Southern District of New
York, and by executing and delivering this Agreement, each of the Parties
irrevocably accepts and submits itself to the exclusive jurisdiction of such
court, generally and unconditionally, with respect to any such action, suit or
proceeding, provided, that an action for recognition or enforcement of any
Judgment rendered by such court may be brought anywhere in the world. The
Parties hereby agree that mailing of process or other papers in connection with
any such action or proceeding to an address provided in writing by the recipient
of such mailing, or in such other manner as may be permitted by law, shall be
valid and sufficient service thereof and hereby waive any objections to service
accomplished in the manner herein provided.

Section 6.5    Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to each other Party (including via facsimile or other electronic
transmission), it being understood that each Party need not sign the same
counterpart.

Section 6.6    Waivers and Amendments; Rights Cumulative; Consent. This
Agreement may be amended, restated, modified or changed only upon written
agreement of the Company and the Investors. Any amendment, restatement,
modification or change effected in accordance with this Section 6.6 shall be
binding upon the Investors, each transferee or future holder of the Private
Placement Shares or shares of Common Stock issued upon the conversion of Private
Placement Shares and the Company. No delay on the part of any Party in
exercising any right, power or privilege pursuant to this Agreement will operate
as a waiver thereof, nor will any waiver on the part of any Party of any right,
power or privilege pursuant to this Agreement, nor will any single or partial
exercise of any right, power or privilege pursuant to this Agreement, preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege pursuant to this Agreement.

Section 6.7    Headings. The headings in this Agreement are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Agreement.

Section 6.8    Specific Performance. Subject to Section 6.12, each of the
Parties hereto agrees that irreparable damage would occur if any provision of
this Agreement were not performed in accordance with the terms hereof and that
each of the Parties hereto shall be entitled to an injunction or injunctions
without the necessity of posting a bond to prevent breaches of this Agreement or
to enforce specifically the performance of the terms and provisions hereof, in
addition to any other remedy to which they are entitled at law or in equity.
Unless otherwise expressly stated in this Agreement, no right or remedy
described or provided in this Agreement is intended to be exclusive or to
preclude a Party hereto from pursuing other rights and remedies to the extent
available under this Agreement, at law or in equity.

Section 6.9    WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE OTHER TRANSACTION DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER
VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 6.9.

Section 6.10    Severability. If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term,
condition or other provision is invalid, illegal or incapable of being enforced,
the Parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the Parties as closely as possible to the
fullest extent permitted by applicable Law.

Section 6.11    Expenses. The EW Investor shall be entitled to receive
reimbursement for all reasonable and documented out-of-pocket fees and expenses
incurred through the Closing in connection with the Transaction (including
reasonable and documented fees, charges and disbursements of the Investor’s
outside attorneys) that are invoiced to the Company promptly following the
Closing, up to a maximum amount of $1,500,000. To the extent invoiced prior to
the Closing, the Company shall pay such fees and expenses at the Closing.
Subject to the foregoing, and except as otherwise expressly provided herein or
as otherwise agreed among the Parties, all costs and expenses, including fees
and disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the Transactions shall be paid by the Party
incurring such costs and expenses.

Section 6.1    Limitations Regarding the Representations and Warranties.
(a)    All of the covenants or other agreements of the Parties contained in this
Agreement shall survive until fully performed or fulfilled, unless and to the
extent that non-compliance with such covenants or agreements is waived in
writing by the Party entitled to such performance. The representations and
warranties made herein shall survive for twelve (12) months following the
Closing, other than the following representations and warranties: Section 3.1,
Section 3.2, Section 3.3, Section 3.8, Section 3.10, Section 3.21, Section 4.1,
Section 4.2, Section 4.3, Section 4.8, Section 4.9 and Section 4.11, each of
which shall survive for two (2) years following the Closing, and Section 3.11,
which shall survive for four (4) years following the Closing; provided, that
nothing herein shall relieve any Party of liability for any inaccuracy in or
breach of such representation or warranty to the extent that any good-faith
allegation of such inaccuracy or breach is made in writing prior to such
expiration by a Person entitled to make such claim pursuant to the terms and
conditions of this Agreement. For the avoidance of doubt, claims may be made
with respect to the breach of any representation, warranty or covenant until the
applicable survival period therefor as described above expires.
(b)    Without limiting the effect of any of the other limitations set forth in
this Agreement, none of the Investors nor any other Person shall be entitled to
recover any costs, damages, payments or monies of any kind in respect of any
asserted breach of the representations and warranties of the Company made herein
unless the aggregate amount of damages associated with such breach, together
with the damages associated with all other breaches of the representations and
warranties of the Company made herein, actually suffered by the Investors
exceeds 0.5% of (i) in the case of the EW Investor Parties, the EW Investor
Purchase Price or (ii) in the case of the Hayfin Investor Parties, the Aggregate
Hayfin Purchase Price, at which time such EW Investor Parties or the Hayfin
Investor Parties (as applicable) shall be entitled to recover the amount of the
damages actually incurred by the EW Investor Parties or the Hayfin Investor
Parties (as applicable) as a direct result of all such breaches of the
representations and warranties of the Company made herein that exceeds such
amount.
(c)    Notwithstanding anything to the contrary in this Agreement, the sole and
exclusive remedy for each Investor and their respective Affiliates for any claim
arising out of an alleged breach of the representations and warranties of the
Company made herein will be to bring a claim for a breach of contract in respect
of such breach.





--------------------------------------------------------------------------------






Section 6.2    Rights and Remedies under the New Credit Agreement.
Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement (including Section 4.9, Section 4.11, Section 5.2 and Section 5.3)
shall restrict Hayfin Services LLP or any lender under the New Credit Agreement
from exercising any and all of its rights or remedies under, and shall not
amend, waive or otherwise modify any of the terms or provisions of, the New
Credit Agreement or any of the Loan Documents (as defined in the New Credit
Agreement).

Section 6.3    Acknowledgement. Each of the Parties hereby acknowledges and
agrees that the Investors are acting independently of each other and nothing
herein or in any other Transaction Document shall be deemed to create any
agreement, arrangement or understanding between or among the EW Investor, on the
one hand, and each of the Hayfin Investors, on the other hand. All agreements of
the EW Investor are between the EW Investor and the Company, and all agreements
of the Hayfin Investors are between the Hayfin Investors and the Company.
[Signature pages follow]





IN WITNESS WHEREOF, the undersigned Parties have duly executed this Agreement as
of the date first above written.
MIMEDX GROUP, INC.
By: /s/ Timothy R. Wright    
Name: Timothy R. Wright
Title: Chief Executive Officer







--------------------------------------------------------------------------------







FALCON FUND 2 HOLDING COMPANY, L.P.
By: EW Healthcare Partners Fund 2-UGP, LLC,
its general partner






By: /s/ Martin P. Sutter    
Name: Martin P. Sutter
Title: Authorized Signatory


[Signature Page to Securities Purchase Agreement]





--------------------------------------------------------------------------------










HAYFIN DIRECT LENDING FUND III SCSP


By: Hayfin DLF III GP Sarl, its General Partner


By: /s/ Lina Kavoliune    
Name: Lina Kavoliune
Title: Authorized Signatory


[Signature page to Securities Purchase Agreement]





--------------------------------------------------------------------------------









HAYFIN SAPPHIRE IV LP,


By: Hayfin Sapphire GP Limited, its General Partner


By: /s/ Lorna Carroll    
Name: Lorna Carroll
Title: Authorized Signatory




[Signature page to Securities Purchase Agreement]





--------------------------------------------------------------------------------









HAYFIN PT LP


By: Hayfin PT GP Limited, its General Partner


By: /s/ Lorna Carroll    
Name: Lorna Carroll
Title: Authorized Signatory


[Signature page to Securities Purchase Agreement]





--------------------------------------------------------------------------------









INFINITY HOLDCO PRIVATE DEBT II S.AR.L.


By: /s/ Lina Kavoliune    
Name: Lina Kavoliune
Title: Authorized Signatory




[Signature page to Securities Purchase Agreement]





--------------------------------------------------------------------------------






Schedule 1


Schedule of Investors




Section (a): The following sets forth the Purchase Price payable by each
Investor and the number of Private Placement Shares to be issued to such
Investor in accordance with the terms of this Agreement, if the Hayfin Condition
has been satisfied or waived in accordance with Section 2.2(d) by the Hayfin
Condition Satisfaction Time:


Investor
Private Placement Shares
Purchase Price
Falcon Fund 2 Holding Company, L.P.
90,000
$90,000,000
Hayfin Direct Lending Fund III SCSp
7,888
$7,888,000
Hayfin Sapphire IV LP
884
$884,000
Hayfin PT LP
816
$816,000
Infinity Holdco Private Debt II S.ar.l.
412
$412,000







Section (b): The following sets forth the Purchase Price payable by each
Investor and the number of Private Placement Shares to be issued to such
Investor, each in accordance with the terms of this Agreement, if the Hayfin
Condition has not been satisfied or waived in accordance with Section 2.2(d) by
the Hayfin Condition Satisfaction Time:


Investor
Private Placement Shares
Purchase Price
Falcon Fund 2 Holding Company, L.P.
100,000
$100,000,000












